
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.20



CREDIT AGREEMENT


Dated as of April 10, 2008
among

SUMMER INFANT, INC.,
SUMMER INFANT (USA), INC.,
SUMMER INFANT EUROPE LIMITED,
SUMMER INFANT ASIA LIMITED,
SUMMER INFANT CANADA, LIMITED,
as Borrowers,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,
and
The Other Lenders Party Hereto

GRAPHIC [g936003.jpg]

--------------------------------------------------------------------------------



TABLE OF CONTENTS

Section

--------------------------------------------------------------------------------

   
  Page

--------------------------------------------------------------------------------

ARTICLE I.    DEFINITIONS AND ACCOUNTING TERMS   1   1.01   Defined Terms   1  
1.02   Other Interpretive Provisions   22   1.03   Accounting Terms   23   1.04
  Rounding   23   1.05   Times of Day   23   1.06   Letter of Credit Amounts  
23
ARTICLE II.    THE COMMITMENTS AND CREDIT EXTENSIONS
 
24   2.01   Committed Loans   24   2.02   Borrowings, Conversions and
Continuations of Committed Loans   24   2.03   Letters of Credit   26   2.04  
Swing Line Loans   33   2.05   Prepayments   35   2.06   Termination or
Reduction of Commitments; Early Termination Fee   37   2.07   Repayment of
Principal   38   2.08   Interest   38   2.09   Fees   39   2.10   Computation of
Interest and Fees; Retroactive Adjustments of Applicable Rate   39   2.11  
Evidence of Debt   40   2.12   Payments Generally; Agent's Clawback   40   2.13
  Sharing of Payments   42
ARTICLE III.    TAXES, YIELD PROTECTION AND ILLEGALITY
 
42   3.01   Taxes   42   3.02   Illegality   43   3.03   Inability to Determine
Rates   43   3.04   Increased Costs   44   3.05   Compensation for Losses   45  
3.06   Mitigation Obligations   45   3.07   Survival   45
ARTICLE IV.    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
46   4.01   Conditions of Initial Credit Extension   46   4.02   Conditions to
all Credit Extensions   48   4.03   Conditions to Credit Extension for
Kiddopotamus Merger   48
ARTICLE V.    REPRESENTATIONS AND WARRANTIES
 
50   5.01   Existence, Qualification and Power   50   5.02   Authorization; No
Contravention   50   5.03   Governmental Authorization; Other Consents   50  
5.04   Binding Effect   50   5.05   Financial Statements; No Material Adverse
Effect   50   5.06   Litigation   51   5.07   No Default   51   5.08   Ownership
of Property; Liens   51   5.09   Environmental Compliance   51   5.10  
Insurance   51   5.11   Taxes   51   5.12   ERISA Compliance   52   5.13  
Subsidiaries   52   5.14   Margin Regulations; Investment Company Act   52

--------------------------------------------------------------------------------



  5.15   Disclosure   52   5.16   Compliance with Laws   53   5.17   Taxpayer
Identification Number   53   5.18   Intellectual Property; Licenses, Etc   53  
5.19   Rights in Collateral; Priority of Liens   53
ARTICLE VI.    AFFIRMATIVE COVENANTS
 
53   6.01   Financial Statements   53   6.02   Certificates; Other Information  
55   6.03   Notices   56   6.04   Payment of Obligations   57   6.05  
Preservation of Existence, Etc   57   6.06   Maintenance of Properties   57  
6.07   Maintenance of Insurance   57   6.08   Compliance with Laws   57   6.09  
Books and Records   57   6.10   Inspection Rights   57   6.11   Use of Proceeds
  58   6.12   Financial Covenants   58   6.13   Guarantors   58   6.14  
Collateral Records   58   6.15   Security Interests   58   6.16   Maintenance of
Swap Contract   58
ARTICLE VII.    NEGATIVE COVENANTS
 
59   7.01   Liens   59   7.02   Investments   59   7.03   Indebtedness   60  
7.04   Fundamental Changes   60   7.05   Dispositions   61   7.06   Restricted
Payments   61   7.07   Change in Nature of Business   61   7.08   Transactions
with Affiliates   61   7.09   Burdensome Agreements   61   7.10   Use of
Proceeds   62
ARTICLE VIII.    EVENTS OF DEFAULT AND REMEDIES
 
62   8.01   Events of Default   62   8.02   Remedies Upon Event of Default   64
  8.03   Application of Funds   64
ARTICLE IX.    ADMINISTRATIVE AGENT
 
65   9.01   Appointment and Authorization of Administrative Agent   65   9.02  
Rights as a Lender   65   9.03   Exculpatory Provisions   65   9.04   Reliance
by Administrative Agent   66   9.05   Delegation of Duties   66   9.06  
Resignation of Agent   66   9.07   Non-Reliance on Agent and Other Lenders   67
  9.08   No Other Duties, Etc   67   9.09   Administrative Agent May File Proofs
of Claim   67   9.10   Collateral Matters   68

--------------------------------------------------------------------------------




ARTICLE X.    MISCELLANEOUS
 
69   10.01   Amendments   69   10.02   Notices; Effectiveness; Electronic
Communications   70   10.03   No Waiver; Cumulative Remedies   72   10.04  
Expenses; Indemnity; Damage Waiver   72   10.05   Payments Set Aside   74  
10.06   Successors and Assigns   74   10.07   Treatment of Certain Information;
Confidentiality   78   10.08   Right of Setoff   78   10.09   Interest Rate
Limitation   79   10.10   Counterparts; Integration; Effectiveness   79   10.11
  Survival of Representations and Warranties   79   10.12   Severability   79  
10.13   Governing Law; Jurisdiction; Etc   80   10.14   Waiver of Jury Trial  
80   10.15   No Advisory or Fiduciary Responsibility   81   10.16   USA PATRIOT
Act Notice   81
SCHEDULES
 
    2.01   Commitments and Applicable Percentages       5.06   Litigation      
5.09   Environmental Matters       5.13   Subsidiaries and Other Equity
Investments       7.01   Existing Liens       7.03   Existing Indebtedness      
10.02   Administrative Agent's Office, Certain Addresses for Notices    
EXHIBITS
 
 
 
    A   Committed Loan Notice       B   Swing Line Loan Notice       C   Note  
    D   Compliance Certificate       E   Assignment and Assumption       F  
Borrowing Base Certificate    

--------------------------------------------------------------------------------






CREDIT AGREEMENT


        THIS CREDIT AGREEMENT (this "Agreement") is entered into as of April 10,
2008, among SUMMER INFANT, INC., a Delaware corporation ("SI Holdings"), SUMMER
INFANT (USA), INC., a Rhode Island corporation ("SI USA"), SUMMER INFANT EUROPE
LIMITED, a private company limited by shares organized under the laws of England
and Wales with registered number 04322137 ("SI Europe"), SUMMER INFANT ASIA
LIMITED, a Hong Kong corporation ("SI Asia"), and SUMMER INFANT CANADA, LIMITED,
a corporation organized under the laws of the Province of New Brunswick, Canada
("SI Canada", and collectively with SI Holdings, SI USA, SI Europe and SI Asia,
the "Borrowers" and each individually a "Borrower"), each lender from time to
time party hereto (collectively, "Lenders" and each individually, a "Lender"),
and BANK OF AMERICA, N.A., a national banking association as Administrative
Agent, Swing Line Lender and L/C Issuer.

        Borrowers have requested that Lenders provide a revolving credit
facility and other financial accommodations, and Lenders are willing to do so on
the terms and conditions set forth herein. In consideration of the mutual
covenants and agreements herein contained, the parties hereto covenant and agree
as follows:


ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS


        1.01    Defined Terms.    As used in this Agreement, the following terms
shall have the meanings set forth below:

        "Acquisition Credit Availability Period" means the period from and
including the Closing Date to the earliest of (a) the date which is one (1) year
after the Closing Date, and (b) the date of termination of the Aggregate
Acquisition Credit Commitments or the Aggregate Commitments pursuant to
Section 2.06.

        "Acquisition Credit Commitment" means, as to each Acquisition Credit
Lender, its obligation to make Committed Acquisition Credit Loans to Borrowers
pursuant to Section 2.01(b), in an aggregate principal amount at one time
outstanding not to exceed the amount set forth opposite such Acquisition Credit
Lender's name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Acquisition Credit Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.

        "Acquisition Credit Lender(s)" means, at any time, any Lender(s) that
has/have an Acquisition Credit Commitment at such time.

        "Acquisition Credit Loan" means an extension of credit by an Acquisition
Credit Lender to Borrowers under Section 2.01(b) in the form of a Committed
Acquisition Credit Loan.

        "Administrative Agent" or "Agent" means Bank of America, in its capacity
as administrative agent under this Agreement and any of the other Loan
Documents, or any successor administrative agent.

        "Administrative Agent's Office" means Agent's address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as Agent may from time to time notify Borrowers and Lenders.

        "Administrative Questionnaire" means an Administrative Questionnaire in
a form supplied by Agent.

        "Affiliate" means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

        "Agent Fee Letter" has the meaning specified in Section 2.09(b).

        "Agent Parties" has the meaning specified in Section 10.02(c).

        "Aggregate Acquisition Credit Commitments" means the Acquisition Credit
Commitments of all Acquisition Credit Lenders, which shall not exceed
$10,000,000 in the aggregate at any one time.

--------------------------------------------------------------------------------



        "Aggregate Commitments" means the Commitments of all Lenders, which
shall not exceed $46,000,000 in the aggregate at any one time, provided,
however, that if the ratio of Borrowers' Funded Debt to EBITDA for any fiscal
quarter exceeds 3.25:1.00, the Aggregate Commitments shall be limited to the sum
of the then current Borrowing Base Availability plus the then current
Overadvance Amount until such time as the Borrowers deliver an updated
Compliance Certificate pursuant to Section 6.01(d) showing a reduction of the
ratio of Funded Debt to EBITDA to a level below 3.25:1.00; and provided,
further, that if the ratio of Borrowers' Funded Debt to EBITDA for the fiscal
year ending December 31, 2008 exceeds 3.25:1.00, the Aggregate Commitments shall
permanently reduce by $4,000,000 as of March 31, 2009.

        "Aggregate Revolving Credit Commitments" means the Revolving Credit
Commitments of all Revolving Credit Lenders.

        "Agreement" means this Credit Agreement, as may be amended, restated,
supplemented, extended, replaced or otherwise modified from time to time.

        "Applicable Acquisition Credit Percentage" means with respect to any
Acquisition Credit Lender at any time, the percentage (carried out to the ninth
decimal place) of the Aggregate Acquisition Credit Commitments represented by
such Acquisition Credit Lender's Acquisition Credit Commitment at such time. If
the commitment of each Acquisition Credit Lender to make Loans has been
terminated pursuant to Section 8.02 or if the Aggregate Acquisition Commitments
have expired, then the Applicable Acquisition Credit Percentage of each
Acquisition Credit Lender shall be determined based on the Applicable
Acquisition Credit Percentage of such Acquisition Credit Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Acquisition Credit Percentage of each Acquisition Credit Lender is set forth
opposite the name of such Acquisition Credit Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Acquisition Credit Lender
becomes a party hereto, as applicable.

        "Applicable Percentage" means with respect to any Lender at any time,
the percentage (carried out to the ninth decimal place) of the Aggregate
Commitments represented by such Lender's Commitment at such time. If the
commitment of each Lender to make Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02 or if
the Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

        "Applicable Revolving Credit Percentage" means with respect to any
Revolving Credit Lender at any time, the percentage (carried out to the ninth
decimal place) of the Aggregate Revolving Credit Commitments represented by such
Revolving Credit Lender's Revolving Credit Commitment at such time. If the
commitment of each Revolving Credit Lender to make Revolving Credit Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Revolving Credit
Commitments have expired, then the Applicable Revolving Credit Percentage of
each Revolving Credit Lender shall be determined based on the Applicable
Revolving Credit Percentage of such Revolving Credit Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Revolving Credit Percentage of each Revolving Credit Lender is set forth
opposite the name of such Revolving Credit Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Revolving Credit Lender becomes
a party hereto, as applicable.

2

--------------------------------------------------------------------------------



        "Applicable Rate" means, from time to time, the following percentages
per annum, based upon the Funded Debt to EBITDA Ratio (the "Financial Covenant")
as set forth in the most recent Compliance Certificate received by Agent
pursuant to Section 6.02(b):


Applicable Rate


Pricing Level

--------------------------------------------------------------------------------

  Funded Debt to
EBITDA Ratio

--------------------------------------------------------------------------------

  Applicable Rate
for Eurodollar
Rate Loans

--------------------------------------------------------------------------------

  Applicable Rate
For Base Rate
Loans

--------------------------------------------------------------------------------

1   £2.75:1.00   1.50%   -0- 2   >2.75:1.00 but £3.25:1.00   1.75%   0.25% 3  
>3.25:1.00   2.00%   0.50%

        Any increase or decrease in the Applicable Rate resulting from a change
in the Financial Covenant shall become effective as of the first Business Day of
the month immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level 3
shall apply as of the first Business Day of the month following the date such
Compliance Certificate was required to have been delivered. The Applicable Rate
in effect from the Closing Date through June 30, 2008 shall be determined based
upon Pricing Level 3.

        Notwithstanding anything to the contrary contained in this definition,
(i) the determination of the Applicable Rate for any period shall be subject to
the provisions of Section 2.10(b); and (ii) at any time the Borrowers' Funded
Debt to EBITDA ratio exceeds 3.25:1.00 and the Aggregate Commitments are
calculated using the Overadvance Amount, the Applicable Rate set forth in this
definition shall increase by one quarter of one percent (0.25%) for the longer
of (A) ninety (90) days from the date that the Aggregate Commitments began to be
calculated using the Overadvance Amount; or (B) the delivery of a Borrowing Base
Certificate which shows that such overadvance has been eliminated.

        "Approved Fund" means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

        "Assignee Group" means two or more Eligible Assignees that are
Affiliates of one another or two or more Approved Funds managed by the same
investment advisor.

        "Assignment and Assumption" means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by Agent, in substantially the form
of Exhibit E or any other form approved by Agent.

        "Attributable Indebtedness" means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

        "Audited Financial Statements" means the audited consolidated and
consolidating balance sheet of Borrowers and their Subsidiaries for the fiscal
year ended December 31, 2006, and the related consolidated statements of income
or operations, shareholders' equity and cash flows for such fiscal year of
Borrowers and their Subsidiaries, including the notes thereto.

        "Auto-Reinstatement Letter of Credit" has the meaning specified in
Section 2.03(b)(v).

        "Availability Period" means the Revolving Credit Availability Period
and/or the Acquisition Credit Availability Period, as applicable.

3

--------------------------------------------------------------------------------



        "Bank of America" means Bank of America, N.A., a national banking
association, and its successors.

        "Base Rate" means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its "prime rate." The "prime rate" is a rate set by Bank of America
based upon various factors including Bank of America's costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

        "Base Rate Committed Loan" means a Committed Loan that is a Base Rate
Loan.

        "Base Rate Loan" means a Loan that bears interest based on the Base
Rate.

        "Basic Comfort Acquisition" means the Acquisition of the Basic Comfort
Assets in accordance with the terms of the Basic Comfort Purchase Agreement.

        "Basic Comfort Assets" means the Purchased Assets as that term is
described and defined in the Basic Comfort Purchase Agreement.

        "Basic Comfort Earn Out" means those earn-out payments due to Basic
Comfort Seller from SI USA pursuant to the terms of the Basic Comfort Purchase
Agreement in an amount calculated pursuant to Section 1.5 of the Basic Comfort
Purchase Agreement.

        "Basic Comfort Purchase Agreement" means that certain Asset Purchase
Agreement dated as of March 25, 2008, by and between Basic Comfort Seller, as
seller, John D. Lord and Belinda S. Lord, as stockholders in the Seller, and SI
USA, as buyer, as amended from time to time, in form and substance reasonably
satisfactory to Agent.

        "Basic Comfort Seller" means Basic Comfort, Inc., a Colorado
corporation.

        "Basic Fixed Charge Coverage Ratio" means the ratio of (a) the sum of
EBITDA plus lease expense and rent expense, minus income tax, unfinanced capital
expenditures, dividends, withdrawals, and other distributions, to (b) the sum of
interest expense, lease expense, rent expense, the current portion of long term
liabilities and the current portion of capitalized lease obligations.

        "Borrower(s)" has the meaning specified in the introductory paragraph
hereto.

        "Borrower Materials" has the meaning specified in Section 6.02.

        "Borrowing" means a Committed Borrowing or a Swing Line Borrowing, as
the context may require.

        "Borrowing Base Availability" means an amount which shall not exceed the
aggregate Dollar Equivalent of (i) eighty-five percent (85%) of Total Eligible
Toys R Us Receivables outstanding from time to time, plus (ii) eighty-five
percent (85%) of Total Eligible Target Receivables outstanding from time to
time, plus (iii) eighty percent (80%) of Eligible Domestic Receivables
outstanding from time to time; plus (iv) sixty percent (60%) of the value of
Eligible Domestic Inventory; plus (v) fifty percent (50%) of the value of
Eligible Foreign Inventory; plus (vi) fifty-five percent (55%) of the value of
Intransit Inventory; plus (vii) sixty percent (60%) of Eligible Foreign
Receivables outstanding from time to time; provided, however, the amount
available for Loans against Eligible Domestic Inventory, Intransit Inventory and
Eligible Foreign Inventory shall not exceed the lesser of (A) fifty percent
(50%) of Borrowing Base Availability under (i) through (vii) above, and
(B) Twenty-Three Million Dollars ($23,000,000).

        "Borrowing Base Certificate" means a certificate substantially in the
form of Exhibit F.

4

--------------------------------------------------------------------------------



        "Business Day" means any day other than a Saturday, Sunday or other day
on which commercial banks are authorized to close under the Laws of, or are in
fact closed in, the state where Administrative Agent's Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

        "Canadian Dollars" means the lawful currency of Canada.

        "Cash Collateralize" has the meaning specified in Section 2.03(g).

        "Cash Equivalents" means any of the following types of Investments, to
the extent owned by a Borrower or any Subsidiary free and clear of all Liens
(other than Liens created under the Collateral Documents and other Liens
permitted hereunder):

(a)readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b)time deposits with, or insured certificates of deposit or bankers'
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 90 days from the date of acquisition thereof;

(c)commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least "Prime-1" (or the then
equivalent grade) by Moody's or at least "A-1" (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and

(d)Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody's or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

        "Change in Law" means the occurrence, after the date of this Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

        "Change of Control" means, with respect to any Person, an event or
series of events by which there occurs a direct or indirect transfer of any
Equity Interests in such Person by any of such Person's present shareholders or
a direct or indirect dissolution of the percentage Equity Interests in such
Person currently held by any present shareholder without the prior written
consent of Agent.

        "Closing Date" means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

        "Code" means the Internal Revenue Code of 1986.

5

--------------------------------------------------------------------------------



        "Collateral" shall mean any and all assets and rights and interests in
or to property of each Pledging Borrower and each of the other Loan Parties,
whether real or personal, tangible or intangible, in which a Lien is granted or
purported to be granted pursuant to the Collateral Documents, including, without
limitation, the Security Agreement, the IP Security Agreements and the Mortgage.

        "Collateral Documents" means all agreements, instruments and documents
now or hereafter executed and delivered in connection with this Agreement
pursuant to which Liens are granted or purported to be granted to Agent in
Collateral securing all or part of the Obligations each in form and substance
satisfactory to Agent, and each as may be amended, restated, extended, replaced
or otherwise modified from time to time.

        "Committed Acquisition Credit Borrowing" means a borrowing consisting of
simultaneous Committed Acquisition Credit Loans of the same type and, in the
case of Eurodollar Rate Loans, having the same Interest Period made by each of
the Acquisition Credit Lenders pursuant to Section 2.01(b).

        "Committed Acquisition Credit Loan" has the meaning specified in
Section 2.01(b).

        "Committed Borrowing" means a Committed Revolving Credit Borrowing or a
Committed Acquisition Credit Borrowing, as the context requires.

        "Committed Loan" means either a Committed Revolving Credit Loan or a
Committed Acquisition Credit Loan.

        "Committed Loan Notice" means a notice of (a) a Committed Borrowing,
(b) a conversion of Committed Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

        "Committed Revolving Credit Borrowing" means a borrowing consisting of
simultaneous Committed Revolving Credit Loans of the same Type and, in the case
of Eurodollar Rate Loans, having the same Interest Period made by each of the
Revolving Credit Lenders pursuant to Section 2.01(a).

        "Committed Revolving Credit Loan" has the meaning specified in
Section 2.01(a).

        "Commitment(s)" means, collectively, the Acquisition Credit Commitment
and the Revolving Credit Commitment.

        "Compliance Certificate" means a certificate substantially in the form
of Exhibit D.

        "Contractual Obligation" means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

        "Control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.

        "Credit Extension" means each of the following: (a) a Borrowing and
(b) an L/C Credit Extension.

        "Customer" means a party indebted or obligated to a Borrower or a party
against which a Borrower has a claim on a Receivable.

        "Debtor Relief Laws" means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

6

--------------------------------------------------------------------------------



        "Default" means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.

        "Default Rate" means (a) when used with respect to Obligations other
than L/C Fees an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 4% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 4% per annum, and (b) when used
with respect to L/C Fees, a rate equal to the Applicable Rate plus 4% per annum.

        "Defaulting Lender" means any Lender that (a) has failed to fund any
portion of the Committed Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder unless such
failure has been cured, (b) has otherwise failed to pay over to Agent or any
other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute or
unless such failure has been cured, or (c) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.

        "Disposition" or "Dispose" means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

        "Dollar(s)" and "$" mean lawful money of the United States.

        "Dollar Equivalent" means on any particular date, with respect to any
amount denominated in Dollars, such amount in Dollars, and with respect to any
amount denominated in any other currency, the amount (as conclusively
ascertained by the Lenders absent manifest error) of Dollars which could be
purchased by the Lenders (in accordance with its normal banking practices) in
the London foreign currency deposit markets with such amount of such currency at
the spot rate of exchange prevailing at or about 11:00 a.m. (London time) on
such date.

        "Early Termination Fee" has the meaning specified in Section 2.06.

        "EBITDA" means net income, less income or plus loss from discontinued
operations and extraordinary items, plus income taxes, plus interest expense,
plus depreciation, depletion, and amortization plus, beginning on the closing
date of the Basic Comfort Acquisition, the permitted addbacks relating to the
Basic Comfort Acquisition set forth on Schedule 1.01 hereto plus, beginning on
the closing date of the Kiddopotamus Merger, the permitted addbacks relating to
the Kiddopotamus Merger set forth on Schedule 1.01 hereto.

        "Eligible Assignee" means any Approved Fund or any other Person that
meets the requirements to be an assignee under Section 10.06(b)(iii), (v) and
(vi) (subject to such consents, if any, as may be required under
Section 10.06(b)(iii)).

        "Eligible Domestic Inventory" shall mean, as of any date of
determination thereof, all Inventory owned by (and in the possession or under
the control of) any Pledging Borrower and located in a jurisdiction in the
United States of America; provided that Eligible Domestic Inventory shall
include only such Inventory as is otherwise reasonably acceptable to the Agent
in its good faith discretion from time to time and in any event shall not
include any of the following: (a) work-in-process; (b) Inventory located at
leased premises or a warehouse with respect to which the Agent has not received
a landlord's or warehousemen's waiver and agreement on terms reasonably
satisfactory to it; (c) Inventory as to which the Agent does not hold a duly
perfected first priority lien; (d) Inventory which in the reasonable judgment of
the Agent is considered to be not merchantable; and

7

--------------------------------------------------------------------------------




(e) consigned Inventory. The value of Eligible Domestic Inventory shall be
determined at the lower of cost or market value in accordance with GAAP.

        "Eligible Domestic Receivable" means a Receivable of SI USA, other than
an Eligible Toys R Us Receivable or an Eligible Target Receivable, which is
reasonably acceptable to the Agent in its sole discretion, but at least is
continuously in compliance with all of the following:

        (a)   The Receivable is an account which arose in the ordinary course of
the business of SI USA from or in connection with a bona fide sale of goods or
rendition of services, performed in accordance with an order or contract, oral
or written, wherein all obligations of SI USA regarding the shipment or delivery
of such goods to the Customer have been satisfied or the services have been
performed for the Customer; no material part of such goods has been returned,
rejected, lost or damaged; the Receivable is not evidenced by chattel paper or
an instrument of any kind; the Customer is not insolvent or the subject of any
bankruptcy or insolvency proceeding of any kind; the Receivable is not subject
to progress billings; and the corporate headquarters of the Customer is located
within the United States;

        (b)   The rights of SI USA in and to the Receivable and the proceeds
thereof are not subject to any assignment, claim, lien, security interest or
other encumbrance other than pursuant to the Collateral Documents;

        (c)   The Receivable is not disputed nor subject to offset, credit
allowance, contra account or adjustment by the Customer, except discounts for
prompt payment offered in the ordinary course of business or as disclosed to the
Agent;

        (d)   The Receivable does not arise out of a transaction with an
employee, officer, agent, director, stockholder, affiliate, or subsidiary of SI
USA except as previously disclosed and agreed by Agent, or any Person which,
directly or indirectly, controls or is controlled by, or is under common control
with, SI USA, as determined by the Agent;

        (e)   The Receivable has been due and payable for less than ninety
(90) days from the invoice date;

        (f)    As to a Receivable of any single Customer, unless waived by the
Agent, not more than thirty percent (30%) of the aggregate amount of the
Receivables of such Customer have been due and payable ninety (90) days or more
from the invoice date; and

        (g)   The financial condition of the Customer is satisfactory to the
Agent in its reasonable discretion.

        "Eligible Foreign Inventory" shall mean, as of any date of determination
thereof, all Inventory owned by (and in the possession or under the control of)
SI Europe and located in England or SI Canada and located in Canada; provided
that Eligible Foreign Inventory shall include only such Inventory as is
otherwise reasonably acceptable to the Agent in its good faith discretion from
time to time and in any event shall not include any of the following:
(a) work-in-process; (b) Inventory located at leased premises or a warehouse
with respect to which the Agent has not received a landlord's or warehousemen's
waiver and agreement on terms reasonably satisfactory to it; (c) Inventory as to
which the Agent does not hold a duly perfected first priority charge (with
respect to SI Europe's Inventory) or a perfected first priority security
interest or the Canadian equivalent thereof (with respect to SI Canada's
Inventory); (d) Inventory which is subject to any legal encumbrance other than
pursuant to the Collateral Documents; (e) Inventory which in the reasonable
judgment of the Agent is considered to be not merchantable; (f) Inventory which
has not been fully paid for by SI Europe or SI Canada; and (g) consigned
Inventory. The value of Eligible Foreign Inventory shall be determined at the
lower of cost or market value in accordance with GAAP.

8

--------------------------------------------------------------------------------



        "Eligible Foreign Receivable" means a Receivable of SI Europe or SI
Canada which is reasonably acceptable to the Agent in its sole discretion, but
at least is continuously in compliance with all of the following:

        (a)   The Receivable is an account which arose in the ordinary course of
the business of SI Europe or SI Canada from or in connection with a bona fide
sale of goods or rendition of services, performed in accordance with an order or
contract, oral or written, wherein all obligations of SI Europe or SI Canada
regarding the shipment or delivery of such goods to the Customer have been
satisfied or the services have been performed for the Customer; no material part
of such goods has been returned, rejected, lost or damaged; the Receivable is
not evidenced by chattel paper or an instrument of any kind; the Customer is not
insolvent or the subject of any bankruptcy or insolvency proceeding of any kind;
the Receivable is not subject to progress billings; the Customer is an entity
organized under the laws of England or Canada, as applicable; and the corporate
headquarters of the Customer is located within England or Canada, as applicable;

        (b)   The rights of SI Europe or SI Canada in and to the Receivable and
the proceeds thereof are not subject to any assignment, claim, lien, security
interest or other encumbrance other than pursuant to the Collateral Documents;

        (c)   The Receivable constitutes Collateral in which the Agent has a
duly perfected first priority floating charge (with respect to SI Europe's
Receivables) or a duly perfected first priority security interest or the
Canadian equivalent thereof (with respect to SI Canada's Receivables);

        (d)   The Receivable is not disputed nor subject to offset, credit
allowance, contra account or adjustment by the Customer, except discounts for
prompt payment offered in the ordinary course of business or as disclosed to the
Agent;

        (e)   The Receivable does not arise out of a transaction with an
employee, officer, agent, director, stockholder, affiliate, or subsidiary of
such Borrower except as previously disclosed and agreed by Agent, or any Person
which, directly or indirectly, controls or is controlled by, or is under common
control with, SI Europe or SI Canada, as determined by the Agent;

        (f)    The Receivable has been due and payable for less than ninety
(90) days from the invoice date;

        (g)   As to a Receivable of any single Customer, unless waived by the
Agent, not more than thirty percent (30%) of the aggregate amount of the
Receivables of such Customer have been due and payable ninety (90) days or more
from the invoice date;

        (h)   The Receivable is denominated in Dollars, Pounds Sterling or
Canadian Dollars; and

        (i)    The financial condition of the Customer is satisfactory to the
Agent in its reasonable discretion.

        "Eligible Target Receivable" means a Receivable of SI USA due from
Target that is in compliance with all of the following:

        (a)   The Receivable is an account which arose in the ordinary course of
the business of SI USA from or in connection with a bona fide sale of goods or
rendition of services, performed in accordance with an order or contract, oral
or written, wherein all obligations of SI USA regarding the shipment or delivery
of such goods to Target have been satisfied or the services have been performed
for Target; no material part of such goods has been returned, rejected, lost or
damaged; the Receivable is not evidenced by chattel paper or an instrument of
any kind; Target is not insolvent or the subject of any bankruptcy or insolvency
proceeding of any kind; and the Receivable is not subject to progress billings;

        (b)   The Receivable is not disputed nor subject to offset, credit
allowance, contra account or adjustment by Target, except discounts for prompt
payment offered in the ordinary course of business or as disclosed to the Agent;
and

9

--------------------------------------------------------------------------------



        (c)   Unless waived by the Agent, not more than thirty percent (30%) of
the aggregate amount of the Receivables of Target have been due and payable
ninety (90) days or more from the invoice date.

        "Eligible Toys R Us Receivable" means a Receivable of SI USA due from
Toys R Us that is in compliance with all of the following:

        (a)   The Receivable is an account which arose in the ordinary course of
the business of SI USA from or in connection with a bona fide sale of goods or
rendition of services, performed in accordance with an order or contract, oral
or written, wherein all obligations of SI USA regarding the shipment or delivery
of such goods to Toys R Us have been satisfied or the services have been
performed for Toys R Us; no material part of such goods has been returned,
rejected, lost or damaged; the Receivable is not evidenced by chattel paper or
an instrument of any kind; Toys R Us is not insolvent or the subject of any
bankruptcy or insolvency proceeding of any kind; and the Receivable is not
subject to progress billings;

        (b)   The Receivable is not disputed nor subject to offset, credit
allowance, contra account or adjustment by Toys R Us, except discounts for
prompt payment offered in the ordinary course of business or as disclosed to the
Agent; and

        (c)   Unless waived by the Agent, not more than thirty percent (30%) of
the aggregate amount of the Receivables of Toys R Us have been due and payable
ninety (90) days or more from the invoice date.

        "Environmental Laws" means any and all Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

        "Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrowers, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

        "Equity Interests" means, with respect to any Person, all of the shares
of capital stock of (or other ownership or profit interests in) such Person, all
of the warrants, options or other rights for the purchase or acquisition from
such Person of shares of capital stock of (or other ownership or profit
interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

        "ERISA" means the Employee Retirement Income Security Act of 1974.

        "ERISA Affiliate" means any trade or business (whether or not
incorporated) under common control with a Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

        "ERISA Event" means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by any Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a

10

--------------------------------------------------------------------------------




plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Borrower or any ERISA Affiliate.

        "Eurodollar Base Rate" has the meaning specified in the definition of
Eurodollar Rate.

        "Eurodollar Rate" means for any Interest Period with respect to a
Eurodollar Rate Loan, a rate per annum determined by Agent pursuant to the
following formula:

Eurodollar Rate =   Eurodollar Base Rate

--------------------------------------------------------------------------------

1.00 - Eurodollar Reserve Percentage

        Where,

        "Eurodollar Base Rate" means, for such Interest Period the rate per
annum equal to the British Bankers Association LIBOR Rate ("BBA LIBOR"), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
"Eurodollar Base Rate" for such Interest Period shall be the rate per annum
determined by Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted by Bank of
America and with a term equivalent to such Interest Period would be offered by
Bank of America's London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

        "Eurodollar Reserve Percentage" means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
"Eurocurrency liabilities"). The Eurodollar Rate for each outstanding Eurodollar
Rate Loan shall be adjusted automatically as of the effective date of any change
in the Eurodollar Reserve Percentage.

        "Eurodollar Rate Loan" means a Committed Loan that bears interest at a
rate based on the Eurodollar Rate.

        "Event of Default" has the meaning specified in Section 8.01.

        "Excluded Taxes" means, with respect to Agent, any Lender, the L/C
Issuer or any other recipient of any payment to be made by or on account of any
obligation of Borrowers hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any

11

--------------------------------------------------------------------------------




Lender, in which its applicable Lending Office is located, and (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which a Borrower is located.

        "Extraordinary Receipt" means any cash received by or paid to or for the
account of any Person as proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings) or condemnation awards (and payments in lieu thereof); provided,
however, that an Extraordinary Receipt shall not include cash receipts from
proceeds of insurance, condemnation awards (or payments in lieu thereof) or
indemnity payments to the extent that such proceeds, awards or payments in
respect of loss or damage to equipment, fixed assets or real property are
applied (or in respect of which expenditures were previously incurred) to
replace or repair the equipment, fixed assets or real property in respect of
which such proceeds were received in accordance with the terms of
Section 2.05(b)(iii).

        "Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by Agent.

        "FRB" means the Board of Governors of the Federal Reserve System of the
United States.

        "Free Excess Cash Flow" means for a particular period, EBITDA for such
period minus the sum of the following for such period: (i) interest plus
(ii) scheduled principal payments plus (iii) unfunded capital expenditures in
excess of $750,000 in any fiscal year plus (or minus) (iv) the change in working
capital.

        "Fund" means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

        "Funded Debt" means all outstanding liabilities for borrowed money and
other interest-bearing liabilities, including current and long term liabilities,
less the non-current portion of Subordinated Liabilities.

        "GAAP" means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

        "Governmental Authority" means the government of the United States or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

        "Guarantee" means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or

12

--------------------------------------------------------------------------------




advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
"Guarantee" as a verb has a corresponding meaning.

        "Hazardous Materials" means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

        "Honor Date" has the meaning specified in Section 2.03(c)(i).

        "ICC" has the meaning specified in Section 2.03(h).

        "Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

        (a)   all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

        (b)   all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers' acceptances, bank
guaranties, surety bonds and similar instruments;

        (c)   net obligations of such Person under any Swap Contract;

        (d)   all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than 60 days after
the date on which such trade account payable was created);

        (e)   indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

        (f)    capital leases and Synthetic Lease Obligations;

        (g)   all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and

        (h)   all Guarantees of such Person in respect of any of the foregoing.

        For all purposes hereof, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability

13

--------------------------------------------------------------------------------




company) in which such Person is a general partner or a joint venturer, unless
such Indebtedness is expressly made non-recourse to such Person. The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of any capital lease
or Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

        "Indemnified Taxes" means Taxes other than Excluded Taxes.

        "Indemnitees" has the meaning specified in Section 10.04(b).

        "Information" has the meaning specified in Section 10.07.

        "Intercompany Notes" has the meaning specified in the Security
Agreement.

        "Interest Payment Date" means the first (1st) day of each calendar
month, beginning on May 1, 2008. If the first (1st) day of any month is not a
Business Day, the Interest Payment Date for such month shall be the next
Business Day.

        "Interest Period" means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three, six
or, if available, twelve months thereafter, as selected by Borrowers in its
Committed Loan Notice; provided that:

        (i)    any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

        (ii)   any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

        (iii)  no Interest Period shall extend beyond the Maturity Date.

        "Intransit Inventory" means Inventory which is in-transit to a Pledging
Borrower, and for which title has passed to such Pledging Borrower and which is
insured to the full value thereof by the Borrowers. The value of Intransit
Inventory shall be determined at the lower of cost or market value in accordance
with GAAP.

        "Inventory" shall mean "inventory" as defined in Article 9 of the UCC.

        "Investment" means, as to any Person, any direct or indirect acquisition
or investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

        "IP Security Agreements" has the meaning specified in the Security
Agreement.

14

--------------------------------------------------------------------------------



        "IRS" means the United States Internal Revenue Service.

        "ISP" means, with respect to any Letter of Credit, the "International
Standby Practices 1998" published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of issuance).

        "Issuer Documents" means with respect to any Letter of Credit, the L/C
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and a Borrower (or any Subsidiary) or in favor of the L/C Issuer
and relating to such Letter of Credit.

        "Kiddo Acquisition Co." means Kiddo Acquisition Co., Inc., a Rhode
Island corporation.

        "Kiddopotamus" means Kiddopotamus & Company, a Delaware corporation.

        "Kiddopotamus Merger" means the merger of Kiddo Acquisition Co. into
Kiddopotamus on the Closing Date in exchange for shares of common stock in SI
Holdings, pursuant to the Kiddopotamus Articles of Merger, and pursuant to which
Kiddopotamus shall be the surviving entity, together with the subsequent merger
of Kiddopotamus into SI USA on or after the Closing Date, pursuant to which SI
USA will be the surviving entity.

        "Kiddopotamus Purchase Agreement" means that certain Agreement and Plan
of Merger dated as of April 8, 2008, by and between Kiddopotamus, Kiddopotamus
Seller, Kiddo Acquisition Co. and SI USA, as amended from time to time, in form
and substance reasonably satisfactory to Agent.

        "Kiddopotamus Seller" means, collectively, the current holders of Equity
Interests in Kiddopotamus that are signatories to the Kiddopotamus Purchase
Agreement who will receive common stock in SI Holdings and cash consideration in
exchange for their Equity Interests in Kiddopotamus as part of the Kiddopotamus
Merger.

        "Laws" means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

        "L/C Advance" means, with respect to each Lender, such Lender's funding
of its participation in any L/C Borrowing in accordance with its Applicable
Revolving Credit Percentage.

        "L/C Application" means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.

        "L/C Borrowing" means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Committed Revolving Credit Borrowing.

        "L/C Credit Extension" means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.

        "L/C Expiration Date" means the day that is thirty days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

        "L/C Fee" has the meaning specified in Section 2.03(i).

        "L/C Issuer" means Bank of America in its capacity as issuer of Letters
of Credit hereunder, or any successor issuer of Letters of Credit hereunder.

        "L/C Obligations" means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts,

15

--------------------------------------------------------------------------------




including all L/C Borrowings. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be "outstanding"
in the amount so remaining available to be drawn.

        "L/C Sublimit" means an amount equal to $5,000,000. The L/C Sublimit is
part of, and not in addition to, the Aggregate Commitments and/or the Aggregate
Revolving Credit Commitments.

        "Lender" has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes Swing Line Lender.

        "Lending Office" means, as to any Lender, the office or offices of such
Lender described as such in such Lender's Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify Borrowers and
Agent.

        "Letter of Credit" means any standby letter of credit issued hereunder.

        "Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

        "Loan" means an extension of credit by a Lender to Borrowers under
Article II in the form of a Committed Loan or a Swing Line Loan.

        "Loan Documents" means this Agreement, each Note, each Issuer Document,
the Agent Fee Letter, each Collateral Document, and any other documents which
any Loan Party have executed and may execute to evidence, secure or guarantee
the Obligations, each as may be amended from time to time.

        "Loan Parties" means, collectively, Borrowers and each Person (other
than Agent, the L/C Issuer, Swing Line Lender, or any Lender) executing a Loan
Document or Collateral Document.

        "Material Adverse Effect" means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of
Borrowers or Borrowers and their Subsidiaries taken as a whole; (b) a material
impairment of the ability of any Loan Party to perform its obligations under any
Loan Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party; provided, however, that none of the
following shall be deemed to constitute a Material Adverse Effect: any adverse
change, event, development or effect arising from (i) general economic
conditions, including in the United Kingdom or Canada; (ii) conditions relating
to the manufacturing, distribution or sale of infant and child supplies,
equipment or goods; (iii) regional, national or international political or
social conditions, including the engagement by the United States of America in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack upon the United
States of America, or any of its territories, possessions or diplomatic or
consular offices or upon any military installation, equipment or personnel of
the United States of America or any other national or international hostilities,
acts of terror or acts of war, (iv) financial, banking or securities markets
(including any disruption thereof and any decline in the price of any security
or any market index), (v) changes in GAAP, (vi) changes in applicable Law or
Orders.

16

--------------------------------------------------------------------------------



        "Maturity Date" means April 10, 2011; provided, however, that if such
date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.

        "Monthly Due Date" has the meaning specified in Section 2.07(c).

        "Mortgage" means that certain Second Open-End Mortgage Deed and Security
Agreement of even date herewith executed by SI USA in favor of Agent, to be
recorded against the Woonsocket Property in the Land Evidence Records for the
City of Woonsocket on or about the date hereof, as amended from time to time.

        "Multiemployer Plan" means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

        "Net Cash Proceeds" means:

(a)with respect to any Disposition by a Borrower or any Subsidiary, or any
Extraordinary Receipt received or paid to the account of a Borrower or any
Subsidiary, the excess, if any, of (i) the sum of cash and Cash Equivalents
received in connection with such transaction (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over
(ii) the sum of (A) the principal amount of any Indebtedness that is secured by
the applicable asset and that is required to be repaid in connection with such
transaction (other than Indebtedness under the Loan Documents), (B) the
reasonable out-of-pocket expenses incurred by Holdings or such Subsidiary in
connection with such transaction and (C) income taxes reasonably estimated to be
actually payable within two years of the date of the relevant transaction as a
result of any gain recognized in connection therewith; provided that, if the
amount of any estimated taxes pursuant to subclause (C) exceeds the amount of
taxes actually required to be paid in cash in respect of such Disposition, the
aggregate amount of such excess shall constitute Net Cash Proceeds; and

(b)with respect to the sale or issuance of any Equity Interest by a Borrower or
a Subsidiary, or the incurrence or issuance of any Indebtedness by Borrower or a
Subsidiary, the excess of (i) the sum of the cash and Cash Equivalents received
in connection with such transaction over (ii) the underwriting discounts and
commissions, and other reasonable out-of-pocket expenses, incurred by such
Borrower or Subsidiary in connection therewith.

        "Net Worth" means the value of total assets less Total Liabilities,
including but not limited to accrued and deferred income taxes, but excluding
the non-current portion of Subordinated Liabilities.

        "Non-Reinstatement Deadline" has the meaning specified in
Section 2.03(b)(v).

        "Note(s)" means one or more promissory notes made by Borrowers in favor
of a Lender evidencing Loans made by such Lender, substantially in the form of
Exhibit C, each as may be amended, restated, extended, replaced or otherwise
modified from time to time.

        "Obligations" means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

        "Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any

17

--------------------------------------------------------------------------------




non-U.S. jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

        "Other Taxes" means all present or future stamp, intangible or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or under any other Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.

        "Outstanding Amount" means (i) with respect to Committed Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by Borrowers of
Unreimbursed Amounts.

        "Overadvance Amount" means the amount by which the Total Outstandings
exceed the Borrowing Base Availability, which shall in no event exceed the
lesser of: (i) ten percent (10%) of the current Borrowing Base Availability, or
(ii) Three Million One Hundred Thousand Dollars ($3,100,000).

        "Participant" has the meaning specified in Section 10.06(d).

        "PBGC" means the Pension Benefit Guaranty Corporation.

        "Pension Plan" means any "employee pension benefit plan" (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

        "Person" means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

        "Plan" means any "employee benefit plan" (as such term is defined in
Section 3(3) of ERISA) established by any Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

        "Platform" has the meaning specified in Section 6.02.

        "Pledging Borrowers" means, collectively, SI Holdings, SI USA, SI
Europe, SI Canada and any future Borrower that pledges Collateral for the
Obligations pursuant to a first-priority perfected security interest.

        "Pound Sterling" means the lawful currency of the United Kingdom of
Great Britain and Northern Ireland.

        "Public Lender" has the meaning specified in Section 6.02.

        "Real Estate Loan" means that certain real estate loan made by Bank of
America to SI USA in the original principal amount of Four Million Dollars
($4,000,000), as evidenced by the Real Estate Note.

18

--------------------------------------------------------------------------------



        "Real Estate Loan Agreement" means that certain Construction Loan
Agreement dated as of December 21, 2006 by and between Faith Realty, LLC, a
Rhode Island limited liability company, as borrower, and Bank of America as
lender, as assigned by Faith Realty, LLC to SI Holdings pursuant to that
Assumption and Modification Agreement dated as of March 1, 2007, as further
assigned by SI Holdings to SI USA pursuant to that Assumption and Modification
Agreement No. 2 dated as of March 6, 2007, as may have been or may be further
amended from time to time.

        "Real Estate Loan Documents" means, collectively, the Real Estate Loan
Agreement, the Real Estate Mortgage and the Real Estate Note, together with any
other documents which evidence or secure the Real Estate Loan.

        "Real Estate Mortgage" means that certain Open-End Mortgage and Security
Agreement to Secure Present and Future Loans Under Chapter 25 of Title 34 of the
General Laws dated as of December 21, 2006 made by Faith Realty, LLC for the
benefit of Bank of America, as recorded with the Land Evidence Records of the
City of Woonsocket on December 21, 2006 in Book 1614 at Page 190, as assigned by
Faith Realty, LLC to SI USA and further amended by those Amendments to Open-End
Mortgage and Security Agreement and Collateral Assignment of Leases and Rents
dated as of April 24, 2007 by and between SI USA and Bank of America, as
recorded with the Land Evidence Records of the City of Woonsocket on April 27,
2007 in Book 1652 at Page 20, as may have been or may be further amended from
time to time.

        "Real Estate Note" means that certain Amended and Restated Secured
Promissory Note dated April 24, 2007 made by SI USA in favor of Bank of America
in the principal amount of $4,000,000, as amended, restated, extended, replaced
or otherwise modified from time to time.

        "Receivable" means all present and future rights of a Borrower to
payment for goods sold or leased or for services rendered in the ordinary course
of its business, whether or not earned by performance.

        "Reduction Amount" has the meaning specified in Section 2.05(b)(viii).

        "Register" has the meaning specified in Section 10.06(c).

        "Related Parties" means, with respect to any Person, such Person's
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person's Affiliates.

        "Reportable Event" means any of the events set forth in Section 4043(c)
of ERISA, other than events for which the 30 day notice period has been waived.

        "Request for Credit Extension" means (a) with respect to a Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a L/C Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

        "Required Acquisition Credit Lenders" means, as of any date of
determination, Acquisition Credit Lenders having Aggregate Acquisition Credit
Commitments or, if the commitment of each Acquisition Credit Lender to make
Acquisition Credit Loans has been terminated pursuant to Section 8.02,
Acquisition Credit Lenders holding in the aggregate more that 662/3% of the
Total Acquisition Credit Outstandings; provided that the Acquisition Credit
Commitment of, and the portion of the Total Acquisition Credit Outstandings held
or deemed held by any Defaulting Lender shall be excluded for purposes of making
a determination of Required Acquisition Credit Lenders.

        "Required Lenders" means, as of any date of determination, Lenders
having Aggregate Commitments or, if the commitment of each Lender to make Loans
and the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, Lenders holding in the aggregate more than
662/3% of the Total Outstandings (with the aggregate amount of each Lender's
risk participation and funded participation in L/C Obligations and Swing Line
Loans being

19

--------------------------------------------------------------------------------




deemed "held" by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

        "Required Revolving Credit Lenders" means, as of any date of
determination, Revolving Credit Lenders having Aggregate Revolving Credit
Commitments or, if the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and the obligation of the L/C Issuer to make L/C
Extensions have been terminated pursuant to Section 8.02, Revolving Credit
Lenders holding in the aggregate more than 662/3% of the Total Revolving Credit
Outstandings (with the aggregate amount of each Revolving Credit Lender's risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed "held" by such Revolving Credit Lender for purposes of this
definition); provided that the Revolving Credit Commitment of, and the portion
of the Total Revolving Credit Outstandings held or deemed held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Revolving Credit Lenders.

        "Responsible Officer" means the chief executive officer, president,
chief financial officer, treasurer, assistant treasurer or controller of a Loan
Party and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers in a notice to Agent. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

        "Restricted Payment" means any dividend or other distribution (whether
in cash, securities or other property) with respect to any capital stock or
other Equity Interest of any Borrower or any Subsidiary, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest
or on account of any return of capital to a Borrower's stockholders, partners or
members (or the equivalent Person thereof).

        "Revolving Credit Availability Period" means the period from and
including the Closing Date to the earliest of (a) the Maturity Date, (b) the
date of termination of the Aggregate Revolving Credit Commitments or the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Revolving Credit Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.

        "Revolving Credit Commitment" means, as to each Revolving Credit Lender,
its obligation to (a) make Committed Revolving Credit Loans to Borrowers
pursuant to Section 2.01(a), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Revolving Credit Lender's name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Revolving Credit Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

        "Revolving Credit Lender(s)" means, at any time, any Lender(s) that
has/have a Revolving Credit Commitment at such time and, as the context
requires, includes Swing Line Lender.

        "Revolving Credit Loan" means an extension of credit by a Revolving
Credit Lender to Borrowers under Section 2.01(a) in the form of a Committed
Revolving Credit Loan.

        "SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

20

--------------------------------------------------------------------------------



        "Security Agreement" means that certain Guaranty and Security Agreement
of even date herewith, by and between the Pledging Borrowers, as debtors, and
Agent, as secured party, as amended from time to time.

        "SI Asia", "SI Canada", "SI Europe", "SI Holdings" and "SI USA" each
have the respective meaning set forth in the Preamble hereto.

        "Subordinated Liabilities" means liabilities subordinated to the
Obligations in a manner acceptable to Agent in its sole discretion.

        "Subsidiary" of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
any Borrower.

        "Swap Contract" means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.

        "Swap Termination Value" means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

        "Swing Line Borrowing" means a borrowing of a Swing Line Loan pursuant
to Section 2.04.

        "Swing Line Lender" means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.

        "Swing Line Loan" has the meaning specified in Section 2.04(a).

        "Swing Line Loan Notice" means a notice of a Swing Line Borrowing
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B.

        "Swing Line Sublimit" means an amount equal to the lesser of
(a) $5,000,000 and (b) the Aggregate Commitments. The Swing Line Sublimit is
part of (although uncommitted), and not in addition to, the Aggregate
Commitments and/or the Aggregate Revolving Credit Commitments.

21

--------------------------------------------------------------------------------



        "Synthetic Lease Obligation" means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

        "Target" means Target Corporation, a Minnesota corporation.

        "Taxes" means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

        "Threshold Amount" means Five Hundred Thousand Dollars ($500,000).

        "Total Acquisition Credit Outstandings" means the aggregate Outstanding
Amount of all Acquisition Credit Loans.

        "Total Eligible Target Receivables" means an amount equal to
ninety-eight percent (98%) of all Eligible Target Receivables, which percentage
shall be adjusted to reflect each future change in the purchase discount
negotiated by Target and SI USA.

        "Total Eligible Toys R Us Receivables" means an amount equal to
eighty-six percent (86%) of all Eligible Toys R Us Receivables, which percentage
shall be adjusted to reflect each future change in the purchase discount
negotiated by Toys R Us and SI USA.

        "Total Liabilities" means the sum of current liabilities plus long term
liabilities.

        "Total Outstandings" means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.

        "Total Revolving Credit Outstandings" means the aggregate Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

        "Toys R Us" means Toys "R" Us, Inc., a Delaware corporation.

        "Type" means, with respect to a Committed Loan, its character as a Base
Rate Loan or a Eurodollar Rate Loan.

        "UCC" means the Uniform Commercial Code as the same may be in effect
from time to time in the State of Rhode Island.

        "Unfunded Pension Liability" means the excess of a Pension Plan's
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan's assets, determined in accordance with the assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.

        "United States" and "U.S." mean the United States of America.

        "Unreimbursed Amount" has the meaning specified in Section 2.03(c)(i).

        "Woonsocket Property" means that certain real property and related
improvements owned by SI USA located at 1275 Park Drive East, Woonsocket, Rhode
Island.

        1.02    Other Interpretive Provisions.    With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

        (a)   The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words "include," "includes" and "including" shall be deemed to
be followed by the phrase "without limitation." The word "will" shall be
construed to have the same

22

--------------------------------------------------------------------------------




meaning and effect as the word "shall." Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person's successors and assigns, (iii) the words "herein," "hereof" and
"hereunder," and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words "asset" and "property" shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

        (b)   In the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including;" the words "to"
and "until" each mean "to but excluding;" and the word "through" means "to and
including."

        (c)   Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

        1.03    Accounting Terms.    (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

        (b)   Changes in GAAP.    If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrowers or the Required Lenders shall so request, Agent,
Lenders and Borrowers shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) Borrowers shall
provide to Agent and Lenders financial statements and other documents required
under this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

        1.04    Rounding.    Any financial ratios required to be maintained by
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

        1.05    Times of Day.    Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

        1.06    Letter of Credit Amounts.    Unless otherwise specified herein
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount

23

--------------------------------------------------------------------------------




thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

        2.01    Committed Loans.    (a) Revolving Credit Committed Loans.
Subject to the terms and conditions set forth herein, each Revolving Credit
Lender severally agrees to make revolving credit loans (each such loan, a
"Committed Revolving Credit Loan") to Borrowers from time to time, on any
Business Day during the Revolving Credit Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender's
Revolving Credit Commitment; provided, however, that after giving effect to any
Committed Revolving Credit Borrowing, (i) the Total Outstandings shall not
exceed the Aggregate Commitments, (ii) the Total Revolving Credit Outstandings
shall not exceed the Aggregate Revolving Credit Commitments, (iii) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender's
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender's Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender's
Commitment, and (iv) the aggregate Outstanding Amount of the Committed Revolving
Credit Loans of any Revolving Credit Lender, plus such Revolving Credit Lender's
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations plus such Revolving Credit Lender's Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Credit Lender's Revolving Credit Commitment. Within the limits of
each Lender's Revolving Credit Commitment, and subject to the other terms and
conditions hereof, Borrowers may borrow under this Section 2.01(a), prepay under
Section 2.05, and reborrow under this Section 2.01(a). Committed Revolving
Credit Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

        (b)   Acquisition Credit Committed Loans.    Subject to the terms and
conditions set forth herein, each Acquisition Credit Lender severally agrees to
make acquisition loans (each such loan, a "Committed Acquisition Credit Loan")
to Borrowers from time to time, on any Business Day during the Acquisition
Credit Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Acquisition Credit Lender's Acquisition Credit
Commitment; provided, however, that after giving effect to any Committed
Acquisition Credit Borrowing, (i) the Total Outstandings shall not exceed the
Aggregate Commitments, (ii) the Total Acquisition Credit Outstandings shall not
exceed the Aggregate Acquisition Credit Commitments, (iii) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender's
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender's Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender's
Commitment, and (iv) the aggregate Outstanding Amount of the Committed
Acquisition Credit Loans of any Acquisition Credit Lender shall not exceed such
Acquisition Credit Lender's Acquisition Credit Commitment. Any amounts borrowed
and repaid or prepaid under this Section 2.01(b) may not be reborrowed.

        2.02    Borrowings, Conversions and Continuations of Committed
Loans.    (a) Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon Borrowers' irrevocable notice to Agent, which may be given by
telephone. Each such notice must be received by Agent not later than 11:00 a.m.
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Committed Loans, and (ii) on the requested
date of any Borrowing of Base Rate Committed Loans in duration as provided in
the definition of "Interest Period", the applicable notice must be received by
Agent not later than 11:00 a.m. four Business Days prior to the requested date
of such Borrowing, conversion or continuation, whereupon Agent shall give prompt
notice to Lenders of such request and determine

24

--------------------------------------------------------------------------------




whether the requested Interest Period is acceptable to all of them. Not later
than 11:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, Agent shall notify Borrowers (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by all Lenders. Each telephonic notice by Borrowers pursuant
to this Section 2.02(a) must be confirmed promptly by delivery to Agent of a
written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of Borrowers. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $10,000 in excess thereof. Except as provided in
Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate
Committed Loans shall be in a principal amount of $500,000 or a whole multiple
of $10,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether Borrowers are requesting a Committed
Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If Borrowers fail to specify a Type of
Committed Loan in a Committed Loan Notice or if Borrowers fail to give a timely
notice requesting a conversion or continuation, then the applicable Committed
Loans shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If Borrowers request a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

        (b)   Following receipt of a Committed Loan Notice, Agent shall promptly
notify each Revolving Credit Lender (in the case of a request for a Committed
Revolving Credit Loan) or each Acquisition Credit Lender (in the case of a
request for a Committed Acquisition Credit Loan) of the amount of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by Borrowers, Agent shall notify each
applicable Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to Agent in
immediately available funds at Administrative Agent's Office not later than
1:00 p.m. on the Business Day specified in the applicable Committed Loan Notice.
Upon satisfaction of the applicable conditions set forth in Section 4.02 (and,
if such Borrowing is the initial Credit Extension, Section 4.01), Agent shall
make all funds so received available to Borrowers in like funds as received by
Agent either by (i) crediting the account of Borrowers on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) Agent by Borrowers; provided, however, that if, on the date the Committed
Loan Notice with respect to such Borrowing is given by Borrowers, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing first, shall be
applied, to the payment in full of any such L/C Borrowings, and second, shall be
made available to Borrowers as provided above.

        (c)   Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the then outstanding Eurodollar Rate Loans be converted immediately to
Base Rate Committed Loans and Borrowers agree to jointly and severally pay all
amounts due under Section 3.05 in accordance with the terms thereof due to any
such conversion.

        (d)   Agent shall promptly notify Borrowers and Lenders of the interest
rate applicable to any Interest Period for Eurodollar Rate Loans upon
determination of such interest rate.

25

--------------------------------------------------------------------------------



        (e)   After giving effect to all Committed Borrowings, all conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than seven
(7) Interest Periods in effect with respect to Committed Loans.

        2.03    Letters of Credit.    (a) The Letter of Credit Commitment.

        (i)    Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the L/C Expiration Date, to issue Letters of Credit
for the account of Borrowers, and to amend Letters of Credit previously issued
by it, in accordance with subsection (b) below, and (2) to honor drawings under
the Letters of Credit; and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued for the account of Borrowers and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (v) the Total Outstandings shall
not exceed the Aggregate Commitments, (w) the Total Revolving Credit
Outstandings shall not exceed the Aggregate Revolving Credit Commitments,
(x) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender's Applicable Revolving Credit Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender's Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender's Commitment, (y) the aggregate Outstanding Amount of the Committed
Revolving Credit Loans of any Revolving Credit Lender, plus such Revolving
Credit Lender's Applicable Revolving Credit Percentage of the Outstanding Amount
of all L/C Obligations plus such Revolving Credit Lender's Applicable Revolving
Credit Percentage of the Outstanding Amount of all Swing Line Loans shall not
exceed such Revolving Credit Lender's Revolving Credit Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the L/C Sublimit.
Each request by Borrowers for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by Borrowers that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, Borrowers' ability to obtain Letters of Credit shall be
fully revolving, and accordingly Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

        (ii)   The L/C Issuer shall not issue any Letter of Credit, if:

        (A)  subject to Section 2.03(b)(iv), the expiry date of such requested
Letter of Credit would occur more than twelve (12) months after the date of
issuance or last extension, unless the Required Revolving Credit Lenders have
approved such expiry date; or

        (B)  the expiry date of such requested Letter of Credit would occur
after the L/C Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

        (iii)  The L/C Issuer shall be under no obligation to issue any Letter
of Credit if:

        (A)  any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

26

--------------------------------------------------------------------------------



        (B)  the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

        (C)  except as otherwise agreed by Agent and the L/C Issuer, such Letter
of Credit is in an initial stated amount less than $100,000, in the case of a
commercial Letter of Credit, or $500,000, in the case of a standby Letter of
Credit;

        (D)  such Letter of Credit is to be denominated in a currency other than
Dollars;

        (E)  a default of any Revolving Credit Lender's obligations to fund
under Section 2.03(c) exists or any Revolving Credit Lender is at such time a
Defaulting Lender hereunder, unless the L/C Issuer has entered into satisfactory
arrangements with Borrowers or such Revolving Credit Lender to eliminate the L/C
Issuer's risk with respect to such Revolving Credit Lender; or

        (F)  unless specifically provided for in this Agreement, such Letter of
Credit contains any provisions for automatic reinstatement of the stated amount
after any drawing thereunder.

        (iv)  The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

        (v)   The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

        (vi)  The L/C Issuer shall act on behalf of the Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term "Administrative Agent" or "Agent" as used in
Article IX included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.

        (b)   Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

        (i)    Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of Borrowers delivered to the L/C Issuer (with a copy to
Agent) in the form of a L/C Application, appropriately completed and signed by a
Responsible Officer of Borrowers. Such L/C Application must be received by the
L/C Issuer and Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as Agent and the L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such L/C Application shall specify in form and
detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such L/C Application shall specify in form and
detail satisfactory to the L/C Issuer (A) the Letter of Credit to be amended;
(B) the proposed date of amendment thereof (which shall be a Business Day);
(C) the nature of the proposed amendment; and (D) such other matters as the L/C
Issuer may require. Additionally, Borrowers shall furnish to the L/C Issuer and
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or Agent may require.

27

--------------------------------------------------------------------------------



        (ii)   Promptly after receipt of any L/C Application at the address set
forth on Schedule 10.02 for receiving L/C Applications and related
correspondence, the L/C Issuer will confirm with Agent (by telephone or in
writing) that Agent has received a copy of such L/C Application from Borrowers
and, if not, the L/C Issuer will provide Agent with a copy thereof. Unless the
L/C Issuer has received written notice from any Revolving Credit Lender, Agent
or any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions in Article IV shall not then be satisfied, then, subject
to the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of Borrowers or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer's usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender's Applicable Revolving Credit Percentage times the amount of such Letter
of Credit.

        (iii)  Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to Borrowers and Agent
a true and complete copy of such Letter of Credit or amendment.

        (iv)  If Borrowers so request in any applicable L/C Application, the L/C
Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an "Auto-Extension Letter
of Credit"); provided that any such Auto-Extension Letter of Credit must permit
the L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the "Non-Extension
Notice Date") in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
Borrowers shall not be required to make a specific request to the L/C Issuer for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the L/C Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five Business Days
before the Non-Extension Notice Date (1) from Agent that the Required Revolving
Credit Lenders have elected not to permit such extension or (2) from Agent, any
Revolving Credit Lender or Borrowers that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.

        (v)   If Borrowers so request in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
"Auto-Reinstatement Letter of Credit"). Unless otherwise directed by the L/C
Issuer, Borrowers shall not be required to make a specific request to the L/C
Issuer to permit such reinstatement. Once an Auto-Reinstatement Letter of Credit
has been issued, except as provided in the following sentence, the Revolving
Credit Lenders shall be deemed to have authorized (but may not require) the L/C
Issuer to reinstate all or a portion of the stated amount thereof in accordance
with the provisions of such Letter of Credit. Notwithstanding the foregoing, if
such Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the "Non-Reinstatement Deadline"), the L/C Issuer
shall not permit such reinstatement if it has received a

28

--------------------------------------------------------------------------------




notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non-Reinstatement Deadline (A) from Agent that
the Required Revolving Credit Lenders have elected not to permit such
reinstatement or (B) from Agent, any Revolving Credit Lender or Borrowers that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied (treating such reinstatement as an L/C Credit Extension for purposes
of this clause) and, in each case, directing the L/C Issuer not to permit such
reinstatement.

        (c)   Drawings and Reimbursements; Funding of Participations.

        (i)    Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify
Borrowers and Agent thereof. Not later than 11:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an "Honor
Date"), Borrowers shall reimburse the L/C Issuer through Agent in an amount
equal to the amount of such drawing. If Borrowers fail to so reimburse the L/C
Issuer by such time, Agent shall promptly notify each Revolving Credit Lender of
the Honor Date, the amount of the unreimbursed drawing (the "Unreimbursed
Amount"), and the amount of such Revolving Credit Lender's Applicable Revolving
Credit Percentage thereof. In such event, Borrowers shall be deemed to have
requested a Committed Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and Aggregate Revolving Credit Commitments and the conditions set
forth in Section 4.02 (other than the delivery of a Committed Loan Notice). Any
notice given by the L/C Issuer or Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

        (ii)   Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to Agent for the account of the L/C
Issuer at the Administrative Agent's Office in an amount equal to its Applicable
Revolving Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Revolving Credit Lender that so makes
funds available shall be deemed to have made a Base Rate Committed Loan to
Borrowers in such amount. Agent shall remit the funds so received to the L/C
Issuer.

        (iii)  With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, Borrowers
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Revolving Credit Lender's
payment to Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

29

--------------------------------------------------------------------------------



        (iv)  Until each Revolving Credit Lender funds its Committed Revolving
Credit Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Revolving Credit Lender's Applicable Revolving Credit Percentage of such
amount shall be solely for the account of the L/C Issuer.

        (v)   Each Revolving Credit Lender's obligation to make Committed
Revolving Credit Loans or L/C Advances to reimburse the L/C Issuer for amounts
drawn under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Revolving Credit Lender may have against the L/C Issuer, Borrowers or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Credit Lender's
obligation to make Committed Loans pursuant to this Section 2.03(c) is subject
to the conditions set forth in Section 4.02 (other than delivery by Borrowers of
a Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of Borrowers to reimburse the L/C Issuer for the
amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

        (vi)  If any Revolving Credit Lender fails to make available to Agent
for the account of the L/C Issuer any amount required to be paid by such
Revolving Credit Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C Issuer
shall be entitled to recover from such Revolving Credit Lender (acting through
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the L/C issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. If such Revolving Credit Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Credit Lender's Committed Revolving Credit Loan included in the
relevant Committed Revolving Credit Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Revolving Credit Lender (through Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

        (d)   Repayment of Participations.

        (i)    At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such
Revolving Credit Lender's L/C Advance in respect of such payment in accordance
with Section 2.03(c), if Agent receives for the account of the L/C Issuer any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from Borrowers or otherwise, including proceeds of Cash
Collateral applied thereto by Agent), Agent will distribute to such Revolving
Credit Lender its Applicable Revolving Credit Percentage thereof in the same
funds as those received by Agent.

        (ii)   If any payment received by Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(i) is required to be returned under any of
the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to Agent for the account of the L/C Issuer its
Applicable Revolving Credit Percentage thereof on demand of Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Revolving Credit Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

        (e)   Obligations Absolute.    The obligation of Borrowers to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional

30

--------------------------------------------------------------------------------




and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

        (i)    any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

        (ii)   the existence of any claim, counterclaim, setoff, defense or
other right that Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

        (iii)  any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

        (iv)  any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not comply with the terms of
such Letter of Credit; or any payment made by the L/C Issuer under such Letter
of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

        (v)   any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Borrowers or any
Subsidiary.

Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrowers' instructions or other irregularity, Borrowers will
immediately notify the L/C Issuer. Borrowers shall be conclusively deemed to
have waived any such claim against the L/C Issuer and its correspondents unless
such notice is given as aforesaid.

        (f)    Role of L/C Issuer.    Each Revolving Credit Lender and Borrowers
agree that, in paying any drawing under a Letter of Credit, the L/C Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Revolving Credit Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of Revolving Credit Lenders or the
Required Revolving Credit Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. Borrowers hereby
assume all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude Borrowers' pursuing such
rights and remedies as it may have against the beneficiary or transferee at law
or under any other agreement. None of the L/C Issuer, Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer, shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, Borrowers may have a claim against
the L/C Issuer, and the L/C Issuer may be liable to Borrowers, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages

31

--------------------------------------------------------------------------------




suffered by Borrowers which Borrowers prove were caused by the L/C Issuer's
willful misconduct or gross negligence or the L/C Issuer's willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

        (g)   Cash Collateral.    Upon the request of Agent, (i) if the L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
L/C Expiration Date, any L/C Obligation for any reason remains outstanding,
Borrowers shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations. Sections 2.05 and 8.02(c) set forth
certain additional requirements to deliver Cash Collateral hereunder. For
purposes hereof, "Cash Collateralize" means to pledge and deposit with or
deliver to Agent, for the benefit of the L/C Issuer and the Revolving Credit
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to Agent and the
L/C Issuer (which documents are hereby consented to by Revolving Credit
Lenders). Derivatives of such term have corresponding meanings. Borrowers hereby
grant to Agent, for the benefit of the L/C Issuer and Revolving Credit Lenders,
a security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.

        (h)   Applicability of ISP and UCP.    Unless otherwise expressly agreed
by the L/C Issuer and Borrowers when a Letter of Credit is issued, (i) the rules
of the ISP shall apply to each standby Letter of Credit, and (ii) the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce (the "ICC") at the time of
issuance shall apply to each commercial Letter of Credit.

        (i)    L/C Fees.    Borrowers shall pay to Agent for the account of each
Revolving Credit Lender in accordance with its Applicable Revolving Credit
Percentage a L/C fee (the "L/C Fee") for each Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. L/C Fees shall be (i) due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the L/C Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all L/C Fees
shall accrue at the Default Rate.

        (j)    Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.    Borrowers shall pay directly to the L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Agent Fee Letter, computed on the daily amount available
to be drawn under such Letter of Credit and on a quarterly basis in arrears.
Such fronting fee shall be due and payable on the tenth Business Day after the
end of each March, June, September and December, in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the L/C Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be

32

--------------------------------------------------------------------------------




determined in accordance with Section 1.06. In addition, Borrowers shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such individual customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

        (k)   Conflict with Issuer Documents.    In the event of any conflict
between the terms hereof and the terms of any Issuer Documents, the terms hereof
shall control.

        2.04    Swing Line Loans.    (a) The Swing Line. Subject to the terms
and conditions set forth herein, Swing Line Lender agrees, in reliance upon the
agreements of the other Revolving Credit Lenders set forth in this Section 2.04,
to consider in its sole and absolute discretion making loans (each such loan, a
"Swing Line Loan") to Borrowers from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Revolving Credit Percentage of
the Outstanding Amount of Committed Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender's Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, (ii) the Total
Revolving Credit Outstandings shall not exceed the Aggregate Revolving Credit
Commitments, (iii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender's Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender's Applicable
Revolving Credit Percentage of the Outstanding Amount of all Swing Line Loans
shall not exceed such Lender's Commitment, and (iv) the Aggregate Outstanding
Amount of the Commitment Revolving Credit Loans of any Revolving Credit Lender,
plus such Revolving Credit Lender's Applicable Revolving Credit Percentage of
the Outstanding Amount of all L/C Obligations plus such Revolving Credit
Lender's Applicable Revolving Credit Percentage of the Outstanding Amount of all
Swing Line Loans shall not exceed such Revolving Credit Lender's Revolving
Credit Commitments. The Swing Line is a discretionary, uncommitted facility and
Swing Line Lender may terminate or suspend the Swing Line at any time in its
sole discretion upon notice to Borrowers which notice may be given by Swing Line
Lender before or after Borrowers request a Swing Line Loan hereunder. Each Swing
Line Loan shall be a Base Rate Loan. Immediately upon the making of a Swing Line
Loan, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Credit Lender's Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.

        (b)   Borrowing Procedures.    Unless the Swing Line has been terminated
or suspended by the Swing Line Lender as provided in subsection (a) above, each
Swing Line Borrowing shall be made upon Borrowers' irrevocable notice to Swing
Line Lender and Agent, which may be given by telephone. Each such notice must be
received by Swing Line Lender and Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to Swing Line Lender and Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of Borrowers.
Promptly after receipt by Swing Line Lender of any telephonic Swing Line Loan
Notice, Swing Line Lender will confirm with Agent (by telephone or in writing)
that Agent has also received such Swing Line Loan Notice and, if not, Swing Line
Lender will notify Agent (by telephone or in writing) of the contents thereof.
Unless (x) the Swing Line has been terminated or suspended by the Swing Line
Lender as provided in subsection (a) above, or (y) the Swing Line Lender has
received notice (by telephone or in writing) from Agent (including at the
request of any Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing Swing Line Lender not to make such Swing

33

--------------------------------------------------------------------------------



Line Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, Swing Line Lender will, not later than 3:00 p.m. on
the borrowing date specified in such Swing Line Loan Notice, make the amount of
its Swing Line Loan available to Borrowers at its office by crediting the
account of Borrowers on the books of Swing Line Lender in immediately available
funds. Revolving Credit Lenders agree that Swing Line Lender may agree to modify
the borrowing procedures used in connection with the Swing Line in its
discretion and without affecting any of the obligations of Lenders hereunder
other than notifying Agent of a Swing Line Loan Notice.

        (c)   Refinancing of Swing Line Loans.

        (i)    Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of Borrowers (which hereby irrevocably authorizes Swing
Line Lender to so request on its behalf), that each Revolving Credit Lender make
a Base Rate Committed Loan in an amount equal to such Revolving Credit Lender's
Applicable Revolving Credit Percentage of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02. Swing Line Lender shall furnish Borrowers
with a copy of the applicable Committed Loan Notice promptly after delivering
such notice to Agent. Each Revolving Credit Lender shall make an amount equal to
its Applicable Revolving Credit Percentage of the amount specified in such
Committed Loan Notice available to Agent in immediately available funds for the
account of Swing Line Lender at the Administrative Agent's Office not later than
1:00 p.m. on the day specified in such Committed Loan Notice, whereupon, subject
to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan to Borrowers
in such amount. Agent shall remit the funds so received to Swing Line Lender.

        (ii)   If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Revolving Credit Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Committed Loans submitted by Swing
Line Lender as set forth herein shall be deemed to be a request by Swing Line
Lender that each of the Revolving Credit Lenders fund its risk participation in
the relevant Swing Line Loan and each Revolving Credit Lender's payment to Agent
for the account of Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

        (iii)  If any Revolving Credit Lender fails to make available to Agent
for the account of Swing Line Lender any amount required to be paid by such
Revolving Credit Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), Swing Line Lender
shall be entitled to recover from such Revolving Credit Lender (acting through
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to Swing Line Lender at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by Swing Line Lender in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by Swing Line Lender in
connection with the foregoing. If such Revolving Credit Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Credit Lender's Committed Loan included in the relevant Committed
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of Swing Line Lender submitted to any Revolving Credit
Lender (through Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.

        (iv)  Each Revolving Credit Lender's obligation to make Committed
Revolving Credit Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section 2.04(c) shall be

34

--------------------------------------------------------------------------------




absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Revolving Credit Lender may have against Swing Line Lender, Borrowers or
any other Person for any reason whatsoever, (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Revolving Credit
Lender's obligation to make Committed Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of Borrowers to
repay Swing Line Loans, together with interest as provided herein.

        (d)   Repayment of Participations.

        (i)    At any time after any Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan, if Swing Line Lender receives
any payment on account of such Swing Line Loan, Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by Swing Line Lender.

        (ii)   If any payment received by Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by Swing
Line Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by Swing Line Lender in its discretion),
each Revolving Credit Lender shall pay to Swing Line Lender its Applicable
Revolving Credit Percentage thereof on demand of Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. Agent will make such demand upon the
request of Swing Line Lender. The obligations of Revolving Credit Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

        (e)   Interest for Account of Swing Line Lender.    Swing Line Lender
shall be responsible for invoicing Borrowers for interest on the Swing Line
Loans. Until each Revolving Credit Lender funds its Base Rate Committed Loan or
risk participation pursuant to this Section 2.04 to refinance such Revolving
Credit Lender's Applicable Revolving Credit Percentage of any Swing Line Loan,
interest in respect of such Applicable Revolving Credit Percentage shall be
solely for the account of Swing Line Lender.

        (f)    Payments Directly to Swing Line Lender.    Borrowers shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to Swing Line Lender.

        2.05    Prepayments.    (a) Optional. (i) Borrowers may, upon notice to
Agent, at any time or from time to time voluntarily prepay Committed Loans in
whole or in part without premium or penalty; provided that (A) such notice must
be received by Agent not later than 11:00 a.m. (1) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Committed Loans; (B) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $2,000,000 or a whole multiple of
$500,000 in excess thereof; and (C) any prepayment of Base Rate Committed Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender's Applicable Percentage of such prepayment. If such notice
is given by Borrowers, Borrowers shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each such prepayment shall be applied to the
Committed Loans of Lenders in accordance with their respective Applicable
Percentages.

35

--------------------------------------------------------------------------------



        (ii)   Borrowers may, upon notice to Swing Line Lender (with a copy to
Agent), at any time or from time to time, voluntarily prepay Swing Line Loans in
whole or in part without premium or penalty; provided that (A) such notice must
be received by Swing Line Lender and Agent not later than 1:00 p.m. on the date
of the prepayment, and (B) any such prepayment shall be in a minimum principal
amount of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by Borrowers, Borrowers shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

        (b)   Mandatory.    (i) If any Borrower or any Subsidiary Disposes of
any property (other than any Disposition of any property permitted by
Section 7.05(a), (b), (c) or (d)) which results in the realization by any such
Person of Net Cash Proceeds, the Borrowers shall prepay an aggregate principal
amount of Loans equal to 100% of such Net Cash Proceeds immediately upon receipt
thereof by such Person (such prepayments to be applied as set forth in
clause (viii) below).

        (ii)   Upon the incurrence or issuance by any Borrower or any Subsidiary
of any Indebtedness (other than Indebtedness expressly permitted to be incurred
or issued pursuant to Section 7.03(a)-(e)), the Borrowers shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by any such Person (such
prepayments to be applied as set forth in clause (viii) below).

        (iii)  Upon any Extraordinary Receipt received by or paid to or for the
account of any Borrower or any Subsidiary, the Borrowers shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by any such Person (such
prepayments to be applied as set forth in clause (viii) below); provided,
however, that with respect to any proceeds of insurance or condemnation awards
(or payments in lieu thereof), at the election of the Borrowers (as notified by
the Borrowers to the Agent on or prior to the date of receipt of such insurance
proceeds, condemnation awards or indemnity payments), and so long as no Default
shall have occurred and be continuing, such Person may apply within 180 days
after the receipt of such cash proceeds to replace or repair the equipment,
fixed assets or real property in respect of which such cash proceeds were
received; and provided, further, however, that any cash proceeds not so applied
shall be immediately applied to the prepayment of the Loans as set forth in this
Section 2.05(b)(iii).

        (iv)  If, at the end of any fiscal year (commencing with the fiscal year
ending December 31, 2009), the ratio of Borrowers' Funded Debt to EBITDA Ratio
exceeds 2.75:1.00 for such fiscal year, the Borrowers shall prepay an aggregate
principal amount of the Acquisition Credit Loans equal to fifty percent (50%) of
the Borrowers' Free Excess Cash Flow for each fiscal year, which prepayment
shall be made within one hundred twenty (120) days of the end of such fiscal
year. Prepayments made pursuant to this Section 2.05(b)(iv) shall be applied to
the outstanding principal on the Acquisition Credit Loans in inverse order of
maturity. No payment shall be required from Borrowers' Free Cash Flow if the
aggregate outstanding principal on the Acquisition Credit Loans is $0.

36

--------------------------------------------------------------------------------





        (v)   If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, Borrowers shall immediately prepay Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Loans the Total Outstandings exceed the Aggregate
Commitments then in effect.

        (vi)  If for any reason the Total Revolving Credit Outstandings at any
time exceed the Aggregate Revolving Credit Commitments then in effect, Borrowers
shall immediately prepay Revolving Credit Loans and/or Cash Collateralize the
L/C Obligations in an aggregate amount equal to such excess; provided, however,
that Borrowers shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(vi) unless after the prepayment in full of the
Revolving Credit Loans the Total Revolving Credit Outstandings exceed the
Aggregate Revolving Credit Commitments then in effect.

        (vii) If for any reason the Total Acquisition Credit Outstandings at any
time exceed the Aggregate Acquisition Credit Commitments then in effect,
Borrowers shall immediately prepay the Acquisition Credit Loans in an aggregate
amount equal to such excess.

        (viii)  Prepayments of the Loans made pursuant to this Section 2.05(b)
(other than prepayments made pursuant to Section 2.05(b)(iv)),  first, shall be
applied ratably to the outstanding Acquisition Credit Loans which are Base Rate
Loans, second, shall be applied ratably to the outstanding Acquisition Credit
Loans which are Eurodollar Rate Loans, third, shall be applied ratably to the
L/C Borrowings, fourth, shall be applied ratably to the outstanding Revolving
Credit Loans, fifth, shall be used to Cash Collateralize the remaining L/C
Obligations; and the amount remaining, if any, after the prepayment in full of
all L/C Borrowings and Loans outstanding at such time and the Cash
Collateralization of the remaining L/C Obligations in full (the sum of such
prepayment amounts, cash collateralization amounts and remaining amount being,
collectively, the "Reduction Amount") may be retained by the Borrower for use in
the ordinary course of its business, and the Revolving Credit Facility shall be
automatically and permanently reduced by the Reduction Amount as set forth in
Section 2.06(b)(ii). Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrower or any other Loan Party) to
reimburse the L/C Issuer or the Revolving Credit Lenders, as applicable.

        2.06    Termination or Reduction of Commitments; Early Termination
Fee.    (a) Optional. Borrowers may, upon notice to Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by Agent not
later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof,
(iii) Borrowers shall not terminate or reduce the Aggregate Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the Aggregate Commitments, (iv) Borrowers shall
not terminate or reduce the Aggregate Revolving Credit Commitments if, after
giving effect to any reduction of the Aggregate Revolving Credit Commitments,
the L/C Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Credit Commitments, such Sublimit shall be automatically reduced by
the amount of such excess, and (v) Borrowers shall not terminate or reduce the
Aggregate Acquisition Credit Commitments if, after giving effect thereto, and to
any concurrent prepayments hereunder, the Total Acquisition Credit Outstandings
would exceed the Aggregate Acquisition Credit Commitments. Agent will promptly
notify the Lenders of any such notice of termination or reduction of the
Aggregate Commitments. Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each applicable Lender according to its Applicable
Percentage.

37

--------------------------------------------------------------------------------



        (b)   Mandatory.    (i) The Aggregate Commitments shall be automatically
and permanently reduced on each date on which the prepayment of Loans
outstanding thereunder is required to be made pursuant to Section 2.05(b)(i),
(ii), or (iii) by an amount equal to the applicable Reduction Amount. The
Aggregate Acquisition Credit Commitments shall be automatically and permanently
reduced on each date on which the prepayment of Loans outstanding thereunder is
required to be made pursuant to Section 2.05(b)(iv) by an amount equal to the
applicable Reduction Amount.

        (ii)   If after giving effect to any reduction or termination of the
Revolving Credit Commitments under this Section 2.06, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the Revolving Credit Commitments at
such time, the Letter of Credit Sublimit or the Swing Line Sublimit, as the case
may be, shall be automatically reduced by the amount of such excess.

        (c)   Application of Commitment Reductions; Payment of Fees.    The
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, the Swing Line Sublimit or any Commitments under this
Section 2.06. Upon any reduction of the Revolving Credit Commitments, the
Revolving Credit Commitment of each Revolving Credit Lender shall be reduced by
such Lender's Applicable Revolving Credit Percentage of such reduction amount.
Upon any reduction of the Acquisition Credit Commitments, the Acquisition Credit
Commitment of each Acquisition Credit Lender shall be reduced by such Lender's
Applicable Acquisition Credit Percentage of such reduction amount. Upon any
reduction of the Aggregate Commitments, the Aggregate Commitment of each Lender
shall be reduced by such Lender's Applicable Percentage of such reduction
amount. All fees in respect of the Commitments accrued until the effective date
of any termination of any portion of the Commitments shall be paid on the
effective date of such termination.

        (d)   Early Termination Fee.    Notwithstanding anything herein to the
contrary, if the Borrowers terminate the Commitments in full prior to the
Maturity Date, Borrowers shall pay to Agent, for the account of each Lender in
accordance with its Applicable Percentage, an early termination fee equal to One
Hundred Thousand Dollars ($100,000) (the "Early Termination Fee"). All fees,
including the Early Termination Fee, accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

        2.07    Repayment of Principal.    (a) Borrowers shall jointly and
severally repay to Revolving Credit Lenders on the Maturity Date the aggregate
principal amount of Committed Revolving Credit Loans outstanding on such date.

        (b)   Borrowers shall jointly and severally repay to Swing Line Lender
each Swing Line Loan on the Maturity Date.

        (c)   Beginning on May 1, 2009 and on the 1st day of each month
thereafter Borrowers shall jointly and severally repay to the Acquisition Credit
Lenders the principal amount of Committed Acquisition Credit Loans outstanding
in twenty-three (23) consecutive monthly installments (each, a "Monthly Due
Date"), each equal to one-sixtieth (1/60) of the Total Acquisition Credit
Outstandings as of the one (1) year anniversary of the date of this Agreement.

        (d)   A final installment of all remaining outstanding principal on all
Loans will be due on the Maturity Date, when all remaining principal and
interest thereon shall be due and payable in full.

        2.08    Interest.    (a) Subject to the provisions of subsection (b)
below, (i) each Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

38

--------------------------------------------------------------------------------



        (b)   (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

        (ii)   If any amount (other than principal of any Loan) payable by
Borrowers under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

        (iii)  Upon the request of the Required Lenders, while any Event of
Default exists, Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

        (iv)  Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

        (c)   Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

        2.09    Fees.    In addition to certain fees described in
subsections (i) and (j) of Section 2.03 and subsection (d) of Section 2.06:

        (a)   Unused Line Fee.    Borrowers shall jointly and severally pay to
Agent for the account of each Lender in accordance with its Applicable
Percentage, an unused line fee equal to one quarter of one percent (0.25%) of
the actual daily amount by which the Aggregate Commitments exceed the sum of
(i) the Outstanding Amount of Committed Loans and (ii) the Outstanding Amount of
L/C Obligations. The unused line fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable monthly in
arrears on the last Business Day of each calendar month, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period. The unused line fee shall be calculated monthly in arrears,
and if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect. For
purposes of computing the unused line fee, Swing Line Loans shall not be counted
towards or considered usage of the Aggregate Commitments.

        (b)   Agent's Fees.    Borrowers shall jointly and severally pay to
Agent for Agent's own account, fees in the amounts and at the times specified in
the letter agreement of even date herewith (the "Agent Fee Letter"), between
Borrowers and Agent. Such fees shall be fully earned when paid and shall be
nonrefundable for any reason whatsoever.

        2.10    Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.    (a) All computations of interest for Base Rate Loans when
the Base Rate is determined by Bank of America's "prime rate" shall be made on
the basis of a year of 360 days and actual days elapsed. All other computations
of fees and interest shall be made on the basis of a 360-day year and actual
days elapsed (which results in more fees or interest, as applicable, being paid
than if computed on the basis of a 365-day year). Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to

39

--------------------------------------------------------------------------------



Section 2.12(a), bear interest for one day. Each determination by Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

        (b)   If, as a result of any restatement of or other adjustment to the
financial statements of Borrowers or for any other reason, Borrowers or the
Lenders determine that (i) the Financial Covenant used in the definition
"Applicable Rate" as calculated by Borrowers as of any applicable date was
inaccurate and (ii) a proper calculation of such Financial Covenant would have
resulted in higher pricing for such period, Borrowers shall immediately and
retroactively be obligated to pay to Agent for the account of the applicable
Lenders or the L/C Issuer, promptly on demand by Agent (or, after the occurrence
of an actual or deemed entry of an order for relief with respect to Borrowers
under the Bankruptcy Code of the United States, automatically and without
further action by Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of Agent, any Lender or the L/C Issuer, as
the case may be, under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under
Article VIII. Borrowers' obligations under this paragraph shall survive the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.

        2.11    Evidence of Debt.    (a) The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by Agent in the ordinary course of business. The accounts or records
maintained by Agent and each Lender shall be conclusive absent manifest error of
the amount of the Credit Extensions made by Lenders to Borrowers and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of Borrowers
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of Agent in respect of such matters, the accounts and
records of Agent shall control in the absence of manifest error. Upon the
request of any Lender made through Agent, Borrowers shall execute and deliver to
such Lender (through Agent) a Note, which shall evidence such Lender's Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

        (b)   In addition to the accounts and records referred to in
subsection (a), each Lender and Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of Agent shall control in the absence of manifest error.

        2.12    Payments Generally; Agent's Clawback.    (a) General. All
payments to be made by Borrowers shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein, all payments by Borrowers hereunder shall be made to
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent's Office in Dollars and in immediately available
funds not later than 12:00 noon on the date specified herein. Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender's Lending Office. All payments received by Agent
after 12:00 noon shall be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue. If any payment to
be made by Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

40

--------------------------------------------------------------------------------



        (b)   (i) Funding by Lenders; Presumption by Agent. Unless Agent shall
have received notice from a Lender prior to the proposed date of any Committed
Borrowing of Eurodollar Rate Loans (or, in the case of any Committed Borrowing
of Base Rate Loans, prior to 12:00 noon on the date of such Committed Borrowing)
that such Lender will not make available to Agent such Lender's share of such
Committed Borrowing, Agent may assume that such Lender has made such share
available on such date in accordance with Section 2.02 (or, in the case of a
Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to Agent, then the applicable Lender
and Borrowers severally agree to pay to Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to Borrowers
to but excluding the date of payment to Agent, at (A) in the case of a payment
to be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by Agent in connection with the foregoing and (B) in the case of a
payment to be made by Borrowers, the interest rate applicable to Base Rate
Loans. If Borrowers and such Lender shall pay such interest to Agent for the
same or an overlapping period, Agent shall promptly remit to Borrowers the
amount of such interest paid by Borrowers for such period. If such Lender pays
its share of the applicable Committed Borrowing to Agent, then the amount so
paid shall constitute such Lender's Committed Loan included in such Committed
Borrowing. Any payment by Borrowers shall be without prejudice to any claim
Borrowers may have against a Lender that shall have failed to make such payment
to Agent.

        (ii)   Payments by Borrowers; Presumptions by Agent.    Unless Agent
shall have received notice from Borrowers prior to the date on which any payment
is due to Agent for the account of the Lenders or the L/C Issuer hereunder that
Borrowers will not make such payment, Agent may assume that Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if Borrowers have not in fact made such payment, then
each of Lenders or the L/C Issuer, as the case may be, severally agrees to repay
to Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to Agent, at the greater of the Federal Funds Rate and a rate
determined by Agent in accordance with banking industry rules on interbank
compensation. A notice of Agent to any Lender or Borrowers with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.

        (c)   Failure to Satisfy Conditions Precedent.    If any Lender makes
available to Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to Borrowers by Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

        (d)   Obligations of Lenders Several.    The obligations of Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments under Section 10.04(c) are several and
not joint. The failure of any Lender to make any Committed Loan, to fund any
such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, purchase its
participation or to make its payment under Section 10.04(c).

41

--------------------------------------------------------------------------------



        (e)   Funding Source.    Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

        2.13    Sharing of Payments.    If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender's receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify Agent of such fact, and (b) purchase (for
cash at face value) participations in the Committed Loans and subparticipations
in L/C Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them, provided that:

        (i)    if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

        (ii)   the provisions of this Section shall not be construed to apply to
(x) any payment made by Borrowers pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
or subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to Borrowers or any Subsidiary thereof (as to which the
provisions of this Section shall apply).

        Each Loan Party consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY


        3.01    Taxes.    (a) Payments Free of Taxes.    Any and all payments by
Borrowers to or on account of any obligation of Borrowers hereunder or under any
other Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if Borrowers
shall be required by any applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then, (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) Borrowers
shall make such deductions, and (iii) Borrowers shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

        (b)   Payment of Other Taxes by Borrowers.    Without limiting the
provisions of subsection (a) above, Borrowers shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.

        (c)   Indemnification by Borrowers.    Borrowers shall indemnify Agent,
each Lender and the L/C Issuer, within 10 days after demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) paid by Agent, such Lender or the L/C Issuer, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not

42

--------------------------------------------------------------------------------




such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrowers by a Lender or the L/C
Issuer (with a copy to Agent), or by Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

        (d)   Evidence of Payments.    As soon as practicable after any payment
of Indemnified Taxes or Other Taxes by Borrowers to a Governmental Authority,
Borrowers shall deliver to Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Agent.

        (e)   Status of Lenders.    Any Lender, if requested by Borrowers or
Agent, shall deliver such documentation prescribed by applicable law or
reasonably requested by Borrowers or Agent as will enable Borrowers or Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.

        (f)    Treatment of Certain Refunds.    If Agent, any Lender or the L/C
Issuer determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by Borrowers or with
respect to which Borrowers have paid additional amounts pursuant to this
Section, it shall pay to Borrowers an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by Borrowers
under this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of Agent, such Lender or the L/C
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that Borrowers, upon the request of Agent, such Lender or the L/C Issuer, agree
to repay the amount paid over to Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to Agent, such
Lender or the L/C Issuer in the event Agent, such Lender or the L/C Issuer is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require Agent, any Lender or the L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to Borrowers or any other Person.

        3.02    Illegality.    If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to Borrowers through Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies Agent and Borrowers that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, Borrowers shall, upon demand from such Lender (with a copy to
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans. Upon any such prepayment or conversion,
Borrowers shall also pay accrued interest on the amount so prepaid or converted
and all amounts due under Section 3.05 in accordance with the terms thereof due
to such prepayment or conversion.

        3.03    Inability to Determine Rates.    If Agent determines in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, (b) adequate and reasonable means do not
exist for determining the Eurodollar Base Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate

43

--------------------------------------------------------------------------------




Loan, or (c) the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, Agent will promptly so
notify Borrowers and each Lender. Thereafter, the obligation of Lenders to make
or maintain Eurodollar Rate Loans shall be suspended until Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, Borrowers may revoke any pending request for a Borrowing of, conversion
to or continuation of Eurodollar Rate Loans or, failing that, will be deemed to
have converted such request into a request for a Committed Borrowing of Base
Rate Loans in the amount specified therein.

        3.04    Increased Costs.    (a) Increased Costs Generally.    If any
Change in Law shall:

        (i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;

        (ii)   subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C Issuer); or

        (iii)  impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, Borrowers will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

        (b)   Capital Requirements.    If any Lender or the L/C Issuer
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender's or the L/C Issuer's holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender's or the L/C Issuer's capital or on
the capital of such Lender's or the L/C Issuer's holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender's or the L/C Issuer's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's or
the L/C Issuer's policies and the policies of such Lender's or the L/C Issuer's
holding company with respect to capital adequacy), then from time to time
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender's or the L/C Issuer's holding company for any such reduction
suffered.

        (c)   Certificates for Reimbursement.    A certificate of a Lender or
the L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to Borrowers
shall

44

--------------------------------------------------------------------------------




be conclusive absent manifest error. Borrowers shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

        (d)   Delay in Requests.    Failure or delay on the part of any Lender
or the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender's or the L/C Issuer's
right to demand such compensation, provided that Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies Borrowers of the Change in Law giving rise to such increased
costs or reductions and of such Lender's or the L/C Issuer's intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

        3.05    Compensation for Losses.    Upon demand of any Lender (with a
copy to Agent) from time to time, Borrowers shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

        (a)   any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

        (b)   any failure by Borrowers (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by Borrowers;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing. For purposes of calculating amounts
payable by Borrowers to Lenders under this Section 3.05, each Lender shall be
deemed to have funded each Eurodollar Rate Loan made by it at the Eurodollar
Base Rate used in determining the Eurodollar Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

        3.06    Mitigation Obligations.    If any Lender requests compensation
under Section 3.04, or Borrowers is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Borrowers hereby agree to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.

        3.07    Survival.    All of Borrowers' obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.

45

--------------------------------------------------------------------------------






ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


        4.01    Conditions of Initial Credit Extension.    The obligation of the
L/C Issuer and each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

        (a)   Agent's receipt of the following, each of which shall be originals
or telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to Agent and each of the Lenders:

        (i)    executed counterparts of this Agreement, sufficient in number for
distribution to Agent, each Lender and Borrowers;

        (ii)   a Note executed by Borrowers in favor of each Lender requesting a
Note;

        (iii)  the Security Agreement, duly executed by each Loan Party,
together with:

        (A)  certificates representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
any Intercompany Notes indorsed in blank,

        (B)  acknowledgment copies or stamped receipt copies of proper financing
statements, duly filed on or before the day of the initial Credit Extension
under the Uniform Commercial Code of all jurisdictions that the Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement, covering the Collateral described in the Security Agreement,

        (C)  completed requests for information, dated on or before the date of
the initial Credit Extension, listing all effective financing statements filed
in the jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements,

        (D)  evidence of the completion of all other actions, recordings and
filings of or with respect to the Security Agreement that the Agent may deem
necessary or desirable in order to perfect the Liens created thereby,

        (E)  the Account Control Agreements, in each case as referred to in the
and Security Agreement and duly executed by the appropriate parties,

        (F)  evidence that all other action that the Agent may deem necessary or
desirable in order to perfect the Liens created under the Security Agreement has
been taken (including receipt of duly executed payoff letters, UCC-3 termination
statements and landlords' and bailees' waiver and consent agreements); and

        (G)  executed counterparts of any other Collateral Documents;

        (iv)  a Landlord Waiver with respect to each location set forth on
Schedule 4.01(a)(iv);

        (v)   the IP Security Agreements, duly executed by each applicable Loan
Party, together with evidence that all action that the Agent may deem necessary
or desirable in order to perfect the Liens created under the IP Security
Agreements has been taken;

        (vi)  executed counterparts of any other Loan Documents;

        (vii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as Agent may require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a

46

--------------------------------------------------------------------------------






Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

        (viii)  such documents and certifications as Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

        (ix)  a favorable opinion of counsel to the Loan Parties acceptable to
Agent addressed to Agent and each Lender, as to the matters set forth concerning
the Loan Parties and the Loan Documents in form and substance satisfactory to
Agent;

        (x)   a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

        (xi)  a certificate signed by a Responsible Officer of Borrowers
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

        (xii) a copy of the earnings forecasts for the Borrowers and their
Subsidiaries on a consolidated basis, prepared by management of SI Holdings, of
consolidated balance sheets and statements of income or operations and cash
flows of the Borrowers and their Subsidiaries on a monthly basis for the first
year following the Closing Date and on a quarterly basis for each year
thereafter through 2011;

        (xiii)  certificates attesting to the Solvency of each Loan Party before
and after giving effect to the transactions contemplated hereby, from its chief
financial officer;

        (xiv)   evidence that all insurance required to be maintained pursuant
to the Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Agent, on behalf of the Lenders, as an
additional insured or loss payee, as the case may be, under all insurance
policies maintained with respect to the assets and properties of the Loan
Parties that constitutes Collateral;

        (xv)   a duly completed Compliance Certificate as of the last day of the
fiscal quarter of Borrowers most recently ended prior to the Closing Date,
signed by a Responsible Officer of Borrowers; and

        (xvi)   such other assurances, certificates, documents, consents or
opinions as Agent, the L/C Issuer, Swing Line Lender or the Required Lenders
reasonably may require.

        (b)   Any fees required to be paid to Agent or Lenders on or before the
Closing Date shall have been paid.

        (c)   Unless waived by Agent, Borrowers shall have paid all fees,
charges and disbursements of counsel to Agent (directly to such counsel if
requested by Agent) to the extent invoiced prior to or on the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
Borrowers and Agent).

        (d)   The Closing Date shall have occurred on or before April 14, 2008.

47

--------------------------------------------------------------------------------



        (e)   Simultaneously with the closing of the transactions contemplated
by this Agreement, Borrowers shall execute a Swap Contract or other hedging
agreement with Bank of America, on terms mutually acceptable to Borrowers and
Bank of America, the effect of which would be to place a limit upon the interest
payable by Borrowers in an amount no less than Ten Million Dollars ($10,000,000)
for a period of three (3) years.

Without limiting the generality of the provisions of the last sentence of
Section 9.03(d), for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

        4.02    Conditions to all Credit Extensions.    The obligation of each
Lender to honor any Request for Credit Extension is subject to the following
conditions precedent:

        (a)   The representations and warranties of Borrowers and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

        (b)   No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

        (c)   Agent and, if applicable, the L/C Issuer or Swing Line Lender
shall have received a Request for Credit Extension in accordance with the
requirements hereof.

        (d)   Agent shall have received, in form and substance satisfactory to
it, such other assurances, certificates, documents or consents related to the
foregoing as Agent or the Required Lenders reasonably may require.

Each Request for Credit Extension submitted by Borrowers shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

        4.03    Conditions to Credit Extension for Kiddopotamus Merger.    The
obligation of the Acquisition Credit Lenders to make the Acquisition Credit
Loans in respect to the Kiddopotamus Merger is subject to the satisfaction of
the following conditions on the closing date of the Kiddopotamus Merger (unless
otherwise waived by the Agent and Lenders), which date shall not be later than
the expiration of the Acquisition Credit Availability Period:

        (a)   All conditions set forth in Section 4.01 (to the extent not
previously satisfied with respect to the Kiddopotamus Merger) and Section 4.02
shall have been satisfied.

        (b)   The Borrowers or the appropriate Loan Party shall have executed
and delivered to the Agent (or shall have caused to be executed and delivered to
the Agent by the appropriate Persons) the following (each of which shall be in
form and substance satisfactory to the Agent and the Required Lenders):

        (i)    To the extent not previously delivered, true and correct copies
of all material consents, contracts, licenses, instruments and other documents
assumed or acquired in the Kiddopotamus Merger;

48

--------------------------------------------------------------------------------



        (ii)   Certificates of insurance evidencing all insurance coverage and
policy provisions required in this Agreement and Collateral Documents;

        (iii)  A pay-off letter (including therein provisions reasonably
acceptable to the Agent for the delivery or filing of appropriate UCC
termination statements and mortgage and lien releases) from all lenders and
creditors of Kiddopotamus;

        (iv)  A properly completed Request for Credit Extension in accordance
with the requirements of this Agreement;

        (v)   An Officer's Certificate of SI USA stating that the Kiddopotamus
Merger will be consummated immediately upon funding of the Acquisition Credit
Loans; and

        (vi)  Such other supporting documents and certificates as the Agent may
reasonably request.

        (c)   All legal matters incident to the transactions hereby contemplated
shall be reasonably satisfactory to special counsel for the Agent and the
Lenders.

        (d)   The Kiddopotamus Merger shall become effective in accordance with
the terms of the Kiddopotamus Acquisition Agreement, the Kiddopotamus Articles
of Merger and the laws of the State of Rhode Island, on the date of funding
immediately following funding of the Acquisition Credit Loans.

        (e)   Neither an Event of Default nor a Default shall have occurred and
be then continuing, or shall result after taking into consideration the effect
of the requested Acquisition Credit Loan and the Kiddopotamus Merger.

        (f)    The Borrowers shall have paid to the Agent all reasonable fees
required to be paid on the closing date of the Kiddopotamus Acquisition pursuant
to this Agreement.

        (g)   In addition to the foregoing requirements:

        (i)    The transactions contemplated by the Kiddopotamus Purchase
Agreement shall have been previously consummated or shall be consummated
contemporaneously with such Acquisition Credit Loans in accordance with the
terms thereof and, in any event, in a manner reasonably satisfactory to the
Agent and the Required Lenders, including, without limitation, the satisfaction
in full (simultaneously with, and from the proceeds of, the Acquisition Credit
Loan or otherwise) of all Indebtedness of Kiddopotamus secured by the assets and
properties transferred under the Kiddopotamus Purchase Agreement which is not
being assumed by SI USA.

        (ii)   The Agent shall have received reasonable evidence of the
Borrowers' ability to consummate receipt at closing of all permits, approvals
and consents, if any, required with respect to the Kiddopotamus Merger and any
other related transaction contemplated by this Agreement.

        (iii)  The Agent shall have received copies of any legal opinions
delivered by Kiddopotamus pursuant to the Kiddopotamus Purchase Agreement in
connection with the Kiddopotamus Merger.

        (iv)  There shall not have occurred, in the Agent's reasonable opinion,
any change in the financial condition, management or business operations, or the
assets or business of, Kiddopotamus since the Closing Date that could reasonably
be expected to have a Material Adverse Effect.

        (v)   At the time of consummation of the Kiddopotamus Merger, the
Borrowers shall update all Schedules to this Agreement to reflect changes
thereto since the Closing Date, after giving effect to the Kiddopotamus Merger.

        (h)   The aggregate amount of the Acquisition Credit Loans funded in
connection with the Kiddopotamus Merger shall not be greater than an amount
calculated as the Aggregate Acquisition

49

--------------------------------------------------------------------------------



Credit Commitments minus the aggregate principal amount of the Acquisition
Credit Loans attributable to and used to fund the Basic Comfort Acquisition,
which Loans shall be used solely to pay a portion of the purchase price of the
Equity Interests in Kiddopotamus and related closing costs in the Kiddopotamus
Merger.

        (i)    The Lenders shall have completed a due diligence investigation of
Kiddopotamus, and its Subsidiaries (if any) in scope, and with results,
satisfactory to the Lenders, and shall have been given such access to the
management, records, books of account, contracts and properties of Kiddopotamus
and its Subsidiaries and shall have received such financial, business and other
information regarding each of the foregoing Persons and businesses as they shall
have requested, and such other due diligence reports, audits, and certifications
as they may reasonably request.


ARTICLE V. REPRESENTATIONS AND WARRANTIES


        Borrowers represent and warrant to Agent and the Lenders that:

        5.01    Existence, Qualification and Power.    Each Loan Party and each
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i), or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

        5.02    Authorization; No Contravention.    The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person's Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

        5.03    Governmental Authorization; Other Consents.    No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

        5.04    Binding Effect.    This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms.

        5.05    Financial Statements; No Material Adverse Effect.    (a) The
Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present the financial condition of
Borrowers and their Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein.

        (b)   The unaudited consolidated and consolidating balance sheets of
Borrowers and their Subsidiaries dated September 30, 2007 and the related
consolidated and consolidating statements of

50

--------------------------------------------------------------------------------




income or operations, shareholders' equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of Borrowers and
their Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

        (c)   Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

        (d)   The consolidated and consolidating forecasted balance sheet and
statements of income and cash flows of Borrowers and their Subsidiaries
delivered pursuant to Section 6.01(b) were prepared in good faith on the basis
of the assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, Borrowers' best estimate of its future financial
condition and performance.

        5.06    Litigation.    There are no actions, suits, proceedings, claims
or disputes pending or, to the knowledge of Borrowers after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against Borrowers or any of their
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 5.06, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect, and there has
been no adverse change in the status, or financial effect on any Loan Party or
any Subsidiary thereof, of the matters described on Schedule 5.06.

        5.07    No Default.    Neither any Loan Party nor any Subsidiary thereof
is in default under or with respect to any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

        5.08    Ownership of Property; Liens.    Each Borrower and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of Borrowers and their Subsidiaries is subject to
no Liens, other than Liens permitted by Section 7.01.

        5.09    Environmental Compliance.    Except as specifically disclosed in
Schedule 5.09, there are, to Borrowers' knowledge, no claims alleging potential
liability or responsibility for the violation of any Environmental Law on
Borrowers' businesses, operations and properties which could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

        5.10    Insurance.    The properties of Borrowers and their Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of Borrowers, in such amounts (after giving effect to any
self-insurance compatible with the following standards), with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where a Borrower
or the applicable Subsidiary operates.

        5.11    Taxes.    Borrowers and their Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in

51

--------------------------------------------------------------------------------




accordance with GAAP. There is no proposed tax assessment against any Borrower
or any Subsidiary that would, if made, have a Material Adverse Effect.

        5.12    ERISA Compliance.    (a) Each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal or state Laws. Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the best knowledge of Borrowers, nothing has
occurred which would prevent, or cause the loss of, such qualification.
Borrowers and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.

        (b)   There are no pending or, to the best knowledge of Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

        (c)   (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
Borrowers nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
Borrowers nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither Borrowers
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.

        5.13    Subsidiaries.    As of the Closing Date, no Borrower has any
Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned by a
Loan Party in the amounts specified on Part (a) of Schedule 5.13 free and clear
of all Liens. No Borrower has equity investments in any other corporation or
entity other than those specifically disclosed in Part(b) of Schedule 5.13. All
of the outstanding Equity Interests in each Borrower have been validly issued
and are fully paid and nonassessable.

        5.14    Margin Regulations; Investment Company Act.    (a) No Borrower
is engaged or will engage, principally or as one of its important activities, in
the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. Following the application of the proceeds
of each Borrowing or drawing under each Letter of Credit, not more than 25% of
the value of the assets (either of a Borrower only or of a Borrower and its
Subsidiaries on a consolidated basis) subject to the provisions of Section 7.01
or Section 7.05 or subject to any restriction contained in any agreement or
instrument between Borrowers and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.

        (b)   No Borrower, Person Controlling Borrower, or Subsidiary is, or is
required to be registered as, an "investment company" under the Investment
Company Act of 1940.

        5.15    Disclosure.    Borrowers have disclosed to Agent and Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to Agent or any Lender in connection with the

52

--------------------------------------------------------------------------------




transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, Borrowers represent only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.

        5.16    Compliance with Laws.    Each Loan Party and each Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

        5.17    Taxpayer Identification Number.    Borrowers' true and correct
U.S. taxpayer identification numbers are set forth on Schedule 10.02.

        5.18    Intellectual Property; Licenses, Etc.    Borrowers and their
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights that are reasonably necessary for the
operation of their respective businesses and, to Borrowers' knowledge, without
conflict with the rights of any other Person. To the best knowledge of
Borrowers, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by Borrowers or any Subsidiary infringes upon any rights held by any
other Person. No claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of Borrowers, threatened, which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

        5.19    Rights in Collateral; Priority of Liens.    Borrowers and each
other Loan Party own the property granted by it as Collateral under the
Collateral Documents, free and clear of any and all Liens in favor of third
parties. Upon the proper filing of UCC financing statements, and the taking of
the other actions required by the Required Lenders, the Liens granted pursuant
to the Collateral Documents will constitute valid and enforceable first, prior
and perfected Liens on the Collateral in favor of Agent, for the ratable benefit
of Agent and Lenders.


ARTICLE VI. AFFIRMATIVE COVENANTS


        So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, Borrowers shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each
Subsidiary to:

        6.01    Financial Statements.    Deliver to Agent a sufficient number of
copies for delivery by Agent to each Lender, in form and detail satisfactory to
Agent and the Required Lenders:

        (a)   Within one hundred twenty (120) days of the end of each fiscal
year of SI Holdings, audited balance sheets and statements of profit and loss
and cash flows, retained earnings, reconciliation of net worth and source and
application of funds for such fiscal year for SI Holdings, each prepared in
accordance with GAAP consistently applied, on a consolidated and consolidating
basis, in reasonable detail by independent certified public accountants selected
by the Borrowers and acceptable to the Agent, showing SI Holdings' consolidated
and consolidating financial condition at the close of such fiscal year and the
results of operations during such year, together with a certificate signed by an
officer of the Borrowers, certifying Borrowers' compliance, or lack thereof,
with the financial covenants

53

--------------------------------------------------------------------------------




described in Section 6.12 hereof, and a schedule showing the calculations used
to determine such compliance (or lack thereof).

        (b)   Within sixty (60) days after the end of each quarter in each
fiscal year of SI Holdings, consolidated balance sheets and statements of profit
and loss and cash flows, retained earnings, reconciliation of net worth and
source and application of funds for such fiscal year, each prepared in
reasonable detail in accordance with GAAP, on a consolidated and consolidating
basis, consistently applied, and consistent in format with the financial
statements furnished to Agent in connection with the Borrowers' loan
application, certified by the President or Chief Financial Officer of SI
Holdings as fairly representing the financial position of the Borrowers, such
balance sheets to be as of the close of such quarter and such other statements
to be for the period from the beginning of the then current fiscal year to the
end of such quarter in each case subject to normal audit and year-end
adjustments.

        (c)   Within sixty (60) days after the end of each quarter in each
fiscal year, an aged analysis of all outstanding Receivables and Receivables
reconciliation and ineligible reserves reports, an inventory certificate
detailing locations of inventory and lower of cost or market value thereof, and
an accounts payable aging, all in form and substance satisfactory to the Agent.

        (d)   Within thirty (30) days after the beginning of each fiscal year, a
management prepared budget for the then fiscal year in form and substance
reasonably satisfactory to the Agent, prepared on a consolidated and
consolidating basis, which budget shall include, without limitation, projected
covenant compliance, projected profit and loss and cash flow statements, balance
sheets and a capital expenditure budget.

        (e)   Notwithstanding anything set forth in this Section 6.01 to the
contrary, at any time the Aggregate Commitments are being calculated using the
Overadvance Amount (i.e., the Funded Debt to EBITDA Ratio exceeds 3.25:1.00),
Borrowers shall deliver to Agent the financial reports required by
Sections 6.01(b) and (c), together with a Borrowing Base Certificate within
thirty (30) days after the end of each calendar month.

54

--------------------------------------------------------------------------------



        6.02    Certificates; Other Information.    Deliver to Agent a
sufficient number of copies for delivery by Agent to each Lender, in form and
detail satisfactory to Agent and the Required Lenders:

        (a)   concurrently with the delivery of the financial statements
referred to in Section 6.01(a) and (b), a duly completed Compliance Certificate
signed by the chief executive officer, chief financial officer, treasurer or
controller of Borrowers;

        (b)   promptly after any request by Agent or any Lender, copies of any
detailed audit reports or management letters submitted to the board of directors
(or the audit committee of the board of directors) of Borrowers by independent
accountants in connection with the accounts or books of Borrowers or any
Subsidiary, or any audit of any of them;

        (c)   promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Borrowers, and copies of all annual, regular, periodic and
special reports and registration statements which Borrowers may file or be
required to file with the Securities and Exchange Commission under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to Agent pursuant hereto;

        (d)   promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;

        (e)   promptly, and in any event within five (5) Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the Securities and Exchange
Commission (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any investigation or possible investigation or other inquiry by such
agency regarding financial or other operational results of any Loan Party or any
Subsidiary thereof;

        (f)    promptly, such additional information regarding the business,
financial or corporate affairs of Borrowers or any Subsidiary, or compliance
with the terms of the Loan Documents, as Agent or any Lender may from time to
time reasonably request; and

        (g)   at the request of Agent, Borrowers shall provide Agent with a
field exam prepared by a third party reasonably acceptable to Agent, which shall
be paid for by Borrowers once in each calendar year unless an Event of Default
has occurred.

Documents required to be delivered pursuant to Section 6.01(a), (b) or (c) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) to the extent any such documents are not otherwise
publicly available to the Agent or Lenders or at a Lenders' request therefor,
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on

55

--------------------------------------------------------------------------------



the date (i) on which Borrowers post such documents, or provide a link thereto
on Borrowers' website on the Internet at the website address listed on
Schedule 10.02; or (ii) on which such documents are posted on Borrowers' behalf
on an Internet or intranet website, if any, to which each Lender and Agent have
access (whether a commercial, third-party website or whether sponsored by
Agent); provided that: (i) Borrowers shall deliver paper copies of such
documents to Agent or any Lender that requests Borrowers to deliver such paper
copies until a written request to cease delivering paper copies is given by
Agent or such Lender and (ii) Borrowers shall notify Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Agent shall have no obligation to request the delivery or to maintain
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by Borrowers with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

Borrowers hereby acknowledge that (a) Agent will make available to Lenders and
the L/C Issuer materials and/or information provided by or on behalf of
Borrowers hereunder (collectively, "Borrower Materials") by posting Borrower
Materials on IntraLinks or another similar electronic system (the "Platform")
and (b) certain of the Lenders (each, a "Public Lender") may have personnel who
do not wish to receive material non-public information with respect to Borrowers
or their Affiliates or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons' securities. Borrowers hereby agree that so long as a
Borrower is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked "PUBLIC"
which, at a minimum, shall mean that the word "PUBLIC" shall appear prominently
on the first page thereof; (x) by marking Borrower Materials "PUBLIC," Borrowers
shall be deemed to have authorized Agent, the L/C Issuer and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to Borrowers or its securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 10.07); (y) all Borrower Materials marked "PUBLIC" are
permitted to be made available through a portion of the Platform designated
"Public Investor;" and (z) Agent shall be entitled to treat any Borrower
Materials that are not marked "PUBLIC" as being suitable only for posting on a
portion of the Platform not designated "Public Investor."

        6.03    Notices.    Promptly notify Agent and each Lender:

        (a)   of the occurrence of any Default;

        (b)   of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of Borrowers or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
Borrowers or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting Borrowers or any Subsidiary, including pursuant to any applicable
Environmental Laws;

        (c)   of the occurrence of any ERISA Event; and

        (d)   of any material change in accounting policies or financial
reporting practices by Borrowers or any Subsidiary including any determination
by Borrowers referred to in Section 2.10 (b).

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrowers setting forth details of the occurrence
referred to therein and stating what action Borrowers has taken and proposes to
take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

56

--------------------------------------------------------------------------------



        6.04    Payment of Obligations.    Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by Borrowers or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and
(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

        6.05    Preservation of Existence, Etc.    (a) Preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

        6.06    Maintenance of Properties.    (a) Maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

        6.07    Maintenance of Insurance.    Maintain with financially sound and
reputable insurance companies not Affiliates of Borrowers, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried under
similar circumstances by such other Persons and providing for not less than
30 days' prior notice to Agent of termination, lapse or cancellation of such
insurance.

        6.08    Compliance with Laws.    Comply in all material respects with
the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, write, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

        6.09    Books and Records.    (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of Borrowers or such Subsidiary, as the case
may be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over Borrowers or such Subsidiary, as the case may be. Borrowers
shall maintain at all times books and records pertaining to the Collateral in
such detail, form and scope as Agent or any Lender shall reasonably require.

        6.10    Inspection Rights.    Permit representatives and independent
contractors of Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of Borrowers and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to Borrowers; provided, however, that when an Event of Default exists Agent or
any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of Borrowers at any time
during normal business hours and without advance notice.

57

--------------------------------------------------------------------------------



        6.11    Use of Proceeds.    Use the proceeds of the Credit Extensions
for general corporate purposes (including, without limitation, the Kiddopotamus
Merger) not in contravention of any Law or of any Loan Document.

        6.12    Financial Covenants.    

        (a)    Net Worth.    Maintain on a consolidated basis Net Worth equal to
at least the sum of the following: (i) Fifty Million and no/100 Dollars
($50,000,000); plus (ii) the sum of fifty percent (50%) of net income after
income taxes (without subtracting losses) earned in each fiscal year ending
after the date of this Agreement.

        (b)    Funded Debt to EBITDA Ratio.    Maintain on a consolidated basis
a ratio of Funded Debt to EBITDA not exceeding 3.50:1.00. This ratio will be
calculated at the end of each reporting period for which this Agreement requires
Borrowers to deliver financial statements, using the results of the twelve-month
period ending with that reporting period.

        (c)    Basic Fixed Charge Coverage Ratio.    Maintain on a consolidated
basis a Basic Fixed Charge Coverage Ratio of at least 1.25:1.00. This ratio will
be calculated at the end of each reporting period for which this Agreement
requires Borrowers to deliver financial statements, using the results of the
twelve- month period ending with that reporting period. The current portion of
long-term liabilities will be measured as of the date twelve (12) months prior
to the current financial statement.

        6.13    Guarantors.    Notify Agent at the time that any Person becomes
a Subsidiary, and promptly thereafter (and in any event within 30 days), cause
such Person to (a) become a Guarantor by executing and delivering to Agent a
Guaranty or such other document as Agent shall deem appropriate for such
purpose, and (b) deliver to Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in
clause (a)), all in form, content and scope reasonably satisfactory to Agent.

        6.14    Collateral Records.    To execute and deliver promptly, and to
cause each other Loan Party to execute and deliver promptly, to Agent, from time
to time, solely for Agent's convenience in maintaining a record of the
Collateral, such written statements and schedules as Agent may reasonably
require designating, identifying or describing the Collateral. The failure by
Borrowers or any other Loan Party, however, to promptly give Agent such
statements or schedules shall not affect, diminish, modify or otherwise limit
the Liens on the Collateral granted pursuant to the Collateral Documents.

        6.15    Security Interests.    To, and to cause each other Loan Party
to, (a) defend the Collateral against all claims and demands of all Persons at
any time claiming the same or any interest therein, (b) comply with the
requirements of all state and federal laws in order to grant to Agent and
Lenders valid and perfected first priority security interests in the Collateral,
with perfection, in the case of any investment property, deposit account or
letter of credit, being effected by giving Agent control of such investment
property or deposit account or letter of credit, rather than by the filing of a
financing statement with respect to such investment property, and (c) do
whatever Agent may reasonably request, from time to time, to effect the purposes
of this Agreement and the other Loan Documents, including filing notices of
liens, UCC financing statements, fixture filings and amendments, renewals and
continuations thereof; cooperating with Agent's representatives; keeping stock
records; obtaining waivers from landlords and mortgagees and from warehousemen
and their landlords and mortgages; and, paying claims which might, if unpaid,
become a Lien on the Collateral. Agent is hereby authorized by Borrowers to file
any UCC financing statements covering the Collateral whether or not Borrowers'
signatures appear thereon.

        6.16    Maintenance of Swap Contract.    Borrowers shall at all times
maintain the Swap Contract required pursuant to Section 4.01(f).

58

--------------------------------------------------------------------------------



ARTICLE VII. NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Borrowers shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

        7.01    Liens.    Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

        (a)   Liens pursuant to any Loan Document;

        (b)   Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.03(b), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) and any renewal
or extension of the obligations secured or benefited thereby is permitted by
Section 7.03(b);

        (c)   Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

        (d)   carriers', warehousemen's, mechanics', materialmen's, repairmen's
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

        (e)   pledges or deposits in the ordinary course of business in
connection with workers' compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

        (f)    deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

        (g)   easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

        (h)   Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h); and

        (i)    Liens securing Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition.

        7.02    Investments.    Make any Investments, except:

        (a)   Investments held by Borrowers or such Subsidiary in the form of
cash equivalents or short-term marketable debt securities;

        (b)   advances to officers, directors and employees of Borrowers and
Subsidiaries in an aggregate amount not to exceed $250,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

        (c)   Investments of Borrowers in any wholly-owned Subsidiary and
Investments of any wholly-owned Subsidiary in Borrowers or in another
wholly-owned Subsidiary;

        (d)   Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments

59

--------------------------------------------------------------------------------




received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss; and

        (e)   Guarantees permitted by Section 7.03.

        7.03    Indebtedness.    Create, incur, assume or suffer to exist any
Indebtedness, except:

        (a)   Indebtedness under the Loan Documents;

        (b)   Indebtedness outstanding on the date hereof and listed on
Schedule 7.03 and any refinancings, refundings, renewals or extensions thereof;
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;

        (c)   Guarantees of Borrowers or any Subsidiary in respect of
Indebtedness otherwise permitted hereunder of Borrowers or any wholly-owned
Subsidiary;

        (d)   obligations (contingent or otherwise) of Borrowers or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a "market view;" and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

        (e)   Indebtedness in respect of capital leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $500,000; and

        (f)    Indebtedness pursuant to the Basic Comfort Seller Earn Out,
provided, however, that if a Default or Event of Default exists at the time the
Basic Comfort Earn Out becomes due, SI USA shall exercise its option under the
Basic Comfort Purchase Agreement to pay fifty percent (50%) of the Basic Comfort
Earn Out using common stock in SI Holdings.

        7.04    Fundamental Changes.    Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default exists or would result therefrom:

        (a)   any Subsidiary may merge with (i) a Borrower, provided that such
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any wholly-owned Subsidiary is merging
with another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person, and, provided further that if a Guarantor is merging with
another Subsidiary, the Guarantor shall be the surviving Person; and

        (b)   any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to a Borrower or to another
Subsidiary; provided that if the transferor in such a

60

--------------------------------------------------------------------------------




transaction is a wholly-owned Subsidiary, then the transferee must either be a
Borrower or a wholly-owned Subsidiary and, provided further that if the
transferor of such assets is a Guarantor, the transferee must either be a
Borrower or a Guarantor.

        7.05    Dispositions.    Make any Disposition or enter into any
agreement to make any Disposition, except:

        (a)   Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;

        (b)   Dispositions of inventory in the ordinary course of business;

        (c)   Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

        (d)   Dispositions of property by any Subsidiary to a Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be a Borrower or a Guarantor; and

        (e)   Dispositions permitted by Section 7.04.

provided, however, that any Disposition pursuant to clauses (a) through
(e) shall be for fair market value.

        7.06    Restricted Payments.    Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, or issue or sell any Equity Interests, except that, so long as no Default
shall have occurred and be continuing at the time of any action described below
or would result therefrom:

        (a)   each Subsidiary may make Restricted Payments to Borrowers,
Guarantors and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;

        (b)   Borrowers and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person; and

        (c)   Borrowers and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests.

        7.07    Change in Nature of Business.    Engage in any material line of
business substantially different from those lines of business conducted by
Borrowers and their Subsidiaries on the date hereof or any business
substantially related or incidental thereto.

        7.08    Transactions with Affiliates.    Without the prior written
consent of Agent, which shall not be unreasonably withheld, conditioned, or
delayed, enter into any transaction of any kind with any Affiliate of a
Borrower, which is not in the ordinary course of business, other than on fair
and reasonable terms substantially as favorable to such Borrower or such
Subsidiary as would be obtainable by such Borrower or such Subsidiary at the
time in a comparable arm's length transaction with a Person other than an
Affiliate, provided that the foregoing restriction shall not apply to
transactions between or among any Borrower and any Guarantor or between and
among Guarantors.

        7.09    Burdensome Agreements.    Enter into any Contractual Obligation
(other than this Agreement or any other Loan Document) that (a) limits the
ability (i) of any Subsidiary to make Restricted Payments to a Borrower or to
otherwise transfer property to a Borrower, (ii) of any Subsidiary to Guarantee
the Indebtedness of a Borrower or (iii) of a Borrower or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.03(e) solely to the extent any such negative pledge relates to

61

--------------------------------------------------------------------------------




the property financed by or the subject of such Indebtedness; or (b) requires
the grant of a Lien to secure an obligation of such Person if a Lien is granted
to secure another obligation of such Person.

        7.10    Use of Proceeds.    Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

        8.01    Events of Default.    Any of the following shall constitute an
Event of Default:

        (a)   Non-Payment.    Any Borrower or any other Loan Party fails to pay
(i) within three business days after the same becomes due, any amount of
principal of any Loan or any L/C Obligation, or any interest on any Loan or on
any L/C Obligation, or any fee due hereunder, or (ii) within five business days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

        (b)   Specific Covenants.    Borrowers fail to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05,
6.10, 6.11, 6.12 or 6.13 or Article VII; or

        (c)   Other Defaults.    Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days or any default or Event of Default occurs under
any other Loan Document; or

        (d)   Representations and Warranties.    Any material representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of Borrowers or any other Loan Party herein, in any other Loan Document, or in
any document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

        (e)   Cross-Default.    (i) Any Borrower or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount and such failure is not
being diligently contested in good faith by such Borrower or Subsidiary, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; (ii) there occurs an Event of Default under the Real
Estate Loan Documents; or (iii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which Borrowers or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which Borrowers or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by Borrowers or such Subsidiary as a result thereof is
greater than the Threshold Amount; or

        (f)    Insolvency Proceedings, Etc.    Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the

62

--------------------------------------------------------------------------------




benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

        (g)   Inability to Pay Debts; Attachment.    (i) Any Borrower or any
Subsidiary admits in writing its inability or fails generally to pay its debts
as they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

        (h)   Judgments.    There is entered against any Borrower or any
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

        (i)    ERISA.    (i) An ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

        (j)    Invalidity of Loan Documents.    Any Loan Document or any
provision thereof, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all the Obligations, ceases to be in full force and effect; or any
Loan Party or any other Person contests in any manner the validity or
enforceability of any Loan Document or any provision thereof; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document or any
provision thereof; or

        (k)   Change of Control.    There occurs any Change of Control with
respect to any Borrower other than SI Holdings; or

63

--------------------------------------------------------------------------------



        (l)    Material Adverse Effect.    There occurs any event or
circumstance that has a Material Adverse Effect.

        8.02    Remedies Upon Event of Default.    If any Event of Default
occurs and is continuing, Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

        (a)   declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

        (b)   declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrowers;

        (c)   require that Borrowers Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and

        (d)   exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrowers under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of Borrowers to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of Agent
or any Lender.

        8.03    Application of Funds.    After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Agent (including fees and time charges for attorneys
who may be employees of Agent) and amounts payable under Article III) payable to
Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and L/C Fees)
payable to Lenders and the L/C Issuer (including fees, charges and disbursements
of counsel to the respective Lenders and the L/C Issuer (including fees and time
charges for attorneys who may be employees of any Lender or the L/C Issuer) and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid L/C Fees and interest on the Loans, L/C Borrowings and other Obligations,
ratably among Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to Agent for the account of the L/C Issuer, to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit; and

64

--------------------------------------------------------------------------------



Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrowers or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE IX. ADMINISTRATIVE AGENT

        9.01    Appointment and Authorization of Administrative Agent.    (a)
Each of the Lenders and the L/C issuer hereby irrevocably appoints Bank of
America to act on its behalf as Administrative Agent hereunder and under the
other Loan Documents and authorizes Agent to take such actions on its behalf and
to exercise such powers as are delegated to Agent by the terms hereof and
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of Agent, the
Lenders and the L/C Issuer, and neither Borrowers nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.

        (b)   Agent shall also act as the "collateral agent" under the Loan
Documents, and each of the Lenders and the L/C Issuer hereby irrevocably
appoints and authorizes Agent to act as the agent of such Lender and the L/C
Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, Agent, as "collateral agent" and any co-agents, sub-agents
and attorneys-in-fact appointed by Agent pursuant to Section 9.05 or otherwise
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of Agent), shall be entitled to the
benefits of all provisions of this Article IX and Article X, as though such
co-agents, sub-agents and attorneys-in-fact were the "collateral agent" under
the Loan Documents as if set forth in full herein with respect thereto.

        9.02    Rights as a Lender.    The Person serving as Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not Agent and the term
"Lender" or "Lenders" shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not Agent hereunder
and without any duty to account therefor to Lenders.

        9.03    Exculpatory Provisions.    Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, Agent:

        (a)   shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

        (b)   shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Agent to liability or that is contrary to any Loan Document or
applicable Law; and

65

--------------------------------------------------------------------------------



        (c)   shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Borrowers or any of its
Affiliates that is communicated to or obtained by the Person serving as Agent or
any of its Affiliates in any capacity.

        (d)   Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 8.02 and 10.01) or (ii) in the absence of its own gross negligence or
willful misconduct. Agent shall be deemed not to have knowledge of any Default
unless and until written notice describing such Default is given to Agent by
Borrowers, a Lender or the L/C Issuer. Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to Agent.

        9.04    Reliance by Administrative Agent.    Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless Agent shall
have received notice to the contrary from such Lender or the L/C Issuer prior to
the making of such Loan or the issuance of such Letter of Credit. Agent may
consult with legal counsel (who may be counsel for Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

        9.05    Delegation of Duties.    Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by Agent. Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

        9.06    Resignation of Agent.    Agent may at any time give notice of
its resignation to Lenders, the L/C Issuer and Borrowers. Upon receipt of any
such notice of resignation, the Lenders shall have the right, in consultation
with Borrowers, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Lenders and
shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of
Lenders and the L/C Issuer, appoint a successor Agent meeting the qualifications
set forth above; provided that if Agent shall notify Borrowers and the Lenders
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such

66

--------------------------------------------------------------------------------




notice and (1) the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by Agent on behalf of the Lenders or the
L/C Issuer under any of the Loan Documents, the retiring Agent shall continue to
hold such collateral security until such time as a successor Agent is appointed)
and (2) all payments, communications and determinations provided to be made by,
to or through Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Lenders appoint a successor Agent as
provided for above in this Section. Upon the acceptance of a successor's
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by Borrowers to a successor Agent shall be the same as those payable to
its predecessor unless otherwise agreed between Borrowers and such successor.
After the retiring Agent's resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Any resignation by Bank of America as Agent pursuant to this Section shall also
constitute its resignation as L/C Issuer and Swing Line Lender. Upon the
acceptance of a successor's appointment as Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and Swing Line Lender, (b) the retiring
L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

        9.07    Non-Reliance on Agent and Other Lenders.    Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the L/C
Issuer also acknowledges that it will, independently and without reliance upon
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

        9.08    No Other Duties, Etc.    Anything herein to the contrary
notwithstanding, no Lender holding a title listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as Agent, a Lender
or the L/C Issuer hereunder.

        9.09    Administrative Agent May File Proofs of Claim.    In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether Agent shall
have made any demand on Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

        (a)   to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of Lenders, the

67

--------------------------------------------------------------------------------




L/C Issuer and Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of Lenders, the L/C Issuer and Agent and
their respective agents and counsel and all other amounts due Lenders, the L/C
Issuer and Agent under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such
judicial proceeding; and

        (b)   to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to Agent and, in the event
that Agent shall consent to the making of such payments directly to Lenders and
the L/C Issuer, to pay to Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of Agent and its agents and counsel, and
any other amounts due Agent under Sections 2.09 and 10.04. Nothing contained
herein shall be deemed to authorize Agent to authorize or consent to or accept
or adopt on behalf of any Lender or the L/C Issuer any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or the L/C Issuer or to authorize Agent to vote in respect of the
claim of any Lender or the L/C Issuer in any such proceeding.

        9.10    Collateral Matters.    (a) Each Lender and the L/C Issuer hereby
irrevocably authorizes and directs Agent to enter into the Collateral Documents
for the benefit of such Lender and the L/C Issuer. Each Lender and the L/C
Issuer hereby agrees, and each holder of any Note by the acceptance thereof will
be deemed to agree, that, except as otherwise set forth in Section 10.01, any
action taken by the Required Lenders, in accordance with the provisions of this
Agreement or the Collateral Documents, and the exercise by the Required Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
Lenders and the L/C Issuer. Agent is hereby authorized (but not obligated) on
behalf of all of Lenders and the L/C Issuer, without the necessity of any notice
to or further consent from any Lender or the L/C Issuer from time to time prior
to, an Event of Default, to take any action with respect to any Collateral or
Collateral Documents which may be necessary to perfect and maintain perfected
the Liens upon the Collateral granted pursuant to the Collateral Documents.

        (b)   Each Lender and the L/C issuer hereby irrevocably authorize Agent,
at its option and in its discretion,

          (i)  to release any Lien on any property granted to or held by Agent
under any Loan Document (A) upon termination of the Aggregate Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit,
(B) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, (C) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders, or (D) in connection with any foreclosure sale or other disposition of
Collateral after the occurrence of an Event of Default; and

         (ii)  to subordinate any Lien on any property granted to or held by
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by this Agreement or any other Loan Document.

Upon request by Agent at any time, each Lender and the L/C Issuer will confirm
in writing Agent's authority to release or subordinate its interest in
particular types or items of Collateral pursuant to this Section 9.10.

        (c)   Subject to (b) above, Agent shall (and is hereby irrevocably
authorized by each Lender and the L/C Issuer, to execute such documents as may
be necessary to evidence the release or subordination of the Liens granted to
Agent for the benefit of Agent and Lenders and the L/C Issuer herein or pursuant
hereto upon the applicable Collateral; provided that (i) Agent shall not be
required

68

--------------------------------------------------------------------------------




to execute any such document on terms which, in Agent's opinion, would expose
Agent to or create any liability or entail any consequence other than the
release or subordination of such Liens without recourse or warranty and
(ii) such release or subordination shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or obligations of Borrowers or any
other Loan Party in respect of) all interests retained by Borrowers or any other
Loan Party, including the proceeds of the sale, all of which shall continue to
constitute part of the Collateral. In the event of any sale or transfer of
Collateral, or any foreclosure with respect to any of the Collateral, Agent
shall be authorized to deduct all expenses reasonably incurred by Agent from the
proceeds of any such sale, transfer or foreclosure.

        (d)   Agent shall have no obligation whatsoever to any Lender, the L/C
Issuer or any other Person to assure that the Collateral exists or is owned by
Borrowers or any other Loan Party or is cared for, protected or insured or that
the Liens granted to Agent herein or in any of the Collateral Documents or
pursuant hereto or thereto have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise or to continue exercising at all or in any manner or
under any duty of care, disclosure or fidelity any of the rights, authorities
and powers granted or available to Agent in this Section 9.10 or in any of the
Collateral Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, Agent may act in any
manner it may deem appropriate, in its sole discretion, given Agent's own
interest in the Collateral as one of Lenders and that Agent shall have no duty
or liability whatsoever to Lenders or the L/C Issuer.

        (e)   Each Lender and the L/C Issuer hereby appoints each other Lender
as agent for the purpose of perfecting Lenders' and the L/C Issuer's security
interest in assets which, in accordance with Article 9 of the UCC can be
perfected only by possession. Should any Lender or the L/C Issuer (other than
Agent) obtain possession of any such Collateral, such Lender or the L/C Issuer
shall notify Agent thereof, and, promptly upon Agent's request therefor shall
deliver such Collateral to Agent or in accordance with Agent's instructions.

ARTICLE X. MISCELLANEOUS

        10.01    Amendments, Etc.    No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
Borrowers or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and Borrowers or the applicable Loan
Party, as the case may be, and acknowledged by Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

        (a)   waive any condition set forth in Section 4.01(a) without the
written consent of each Lender; provided, however, in the sole discretion of
Agent, only a waiver by Agent shall be required with respect to immaterial
matters or items specified in Section 4.01(a) (iii) or (iv) with respect to
which Borrowers have given assurances satisfactory to Agent that such items
shall be delivered promptly following the Closing Date;

        (b)   extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

        (c)   postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;

        (d)   reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other

69

--------------------------------------------------------------------------------




amounts payable hereunder or under any other Loan Document, without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Required Lenders shall be necessary (i) to amend the
definition of "Default Rate" or to waive any obligation of Borrowers to pay
interest or L/C Fees at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein), unless the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder, in which case the consent of all Lenders
shall be required;

        (e)   change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;

        (f)    change any provision of this Section or the definition of
"Required Lenders" or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; or

        (g)   release any Guarantor from the Guaranty or release the Liens on
all or substantially all of the Collateral in any transaction or series of
related transactions except in accordance with the terms of any Loan Document,
without the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by Swing Line
Lender in addition to the Lenders required above, affect the rights or duties of
Swing Line Lender under this Agreement; (iii) no amendment, waiver or consent
shall, unless in writing and signed by Agent in addition to the Lenders required
above, affect the rights or duties of Agent under this Agreement or any other
Loan Document; and (iv) the Agent Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

        10.02    Notices; Effectiveness; Electronic Communications.    (a)
Notices Generally.    Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

          (i)  if to Borrowers, Agent, the L/C Issuer or Swing Line Lender, to
the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02 ; and

         (ii)  if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

        (b)    Electronic Communications.    Notices and other communications to
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and

70

--------------------------------------------------------------------------------




Internet or intranet websites) pursuant to procedures approved by Agent,
provided that the foregoing shall not apply to notices to any Lender or the L/C
Issuer pursuant to Article II if such Lender or the L/C Issuer, as applicable
has notified the Agent that it is incapable of receiving notices under such
Article by electronic communication. Agent or Borrowers may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender's receipt of an
acknowledgement from the intended recipient (such as by the "return receipt
requested" function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

        (c)    The Platform.    THE PLATFORM IS PROVIDED "AS IS" AND "AS
AVAILABLE." THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS.
NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH BORROWER MATERIALS OR THE PLATFORM. In no event shall
Agent or any of its Related Parties (collectively, the "Agent Parties") have any
liability to Borrowers, any Lender, the L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of Borrowers' or Agent's transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to Borrowers, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

        (d)    Change of Address, Etc.    Each of Borrowers, Agent, the L/C
Issuer and Swing Line Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to
Borrowers, Agent, the L/C Issuer and Swing Line Lender. In addition, each Lender
agrees to notify Agent from time to time to ensure that Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the "Private Side Information" or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender's
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the "Public Side Information" portion of the Platform and that
may contain material non-public information with respect to the Borrowers or
their securities for purposes of United States Federal or state securities laws.

71

--------------------------------------------------------------------------------



        (e)    Reliance by Agent. L/C Issuer and Lenders.    Agent, the L/C
Issuer and Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of Borrowers even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Borrowers shall indemnify
Agent, the L/C Issuer, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of Borrowers. All
telephonic notices to and other telephonic communications with Agent may be
recorded by Agent, and each of the parties hereto hereby consents to such
recording.

        10.03    No Waiver; Cumulative Remedies.    No failure by any Lender,
the L/C Issuer or Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

        10.04    Expenses; Indemnity; Damage Waiver.    (a) Costs and
Expenses.    Borrowers shall jointly and severally pay (i) all reasonable
out-of-pocket expenses incurred by Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for Agent), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by Agent,
any Lender or the L/C Issuer (including the fees, charges and disbursements of
any counsel for Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of Agent, any Lender or the L/C
Issuer, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

72

--------------------------------------------------------------------------------



        (b)    Indemnification by Borrowers.    Borrowers shall indemnify Agent
(and any sub-agent thereof), each Lender and the L/C Issuer, and each Related
Party of any of the foregoing Persons (each such Person being called an
"Indemnitee") against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by
Borrowers or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, or the consummation of the transactions contemplated hereby or
thereby, or, in the case of Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto IN
ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by any Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee's obligations hereunder
or under any other Loan Document, if such Borrower or Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

        (c)    Reimbursement by Lenders.    To the extent that Borrowers for any
reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to Agent (or any sub-agent thereof), the L/C Issuer or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
Agent (or any such sub-agent), the L/C Issuer or such Related Party, as the case
may be, such Lender's Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against Agent (or any such sub-agent) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for Agent
(or any such sub-agent) or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

        (d)    Waiver of Consequential Damages, Etc.    To the fullest extent
permitted by applicable law, Borrowers shall not assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with

73

--------------------------------------------------------------------------------




this Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby other than for direct or actual damages resulting from the
gross negligence or willful misconduct of such Indemnitee as determined by a
final and nonappealable judgment of a court of competent jurisdiction.

        (e)    Payments.    All amounts due under this Section shall be payable
not later than ten Business Days after demand therefor.

        (f)    Survival.    The agreements in this Section shall survive the
resignation of Agent, the L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

        10.05    Payments Set Aside.    To the extent that any payment by or on
behalf of Borrowers is made to Agent, the L/C Issuer or any Lender, or Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent, the L/C Issuer or such Lender
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and the L/C Issuer severally agrees to pay to Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the Federal Funds Rate from
time to time in effect. The obligations of the Lenders and the L/C Issuer under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

        10.06    Successors and Assigns.    (a) Successors and Assigns
Generally.    The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Borrowers nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of Agent, the L/C Issuer and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of Agent, the L/C Issuer and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

        (b)    Assignments by Lenders.    Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

        (i)    Minimum Amounts    

        (A)  in the case of an assignment of the entire remaining amount of the
assigning Lender's Revolving Credit Commitment or Acquisition Credit Commitment
and the Loans at the time owing to it under such Commitment or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund no
minimum amount need be assigned; and

74

--------------------------------------------------------------------------------



        (B)  in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Agent or, if "Trade Date" is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of Agent and, so long as no Event of Default
has occurred and is continuing, Borrowers otherwise consent (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

        (ii)    Proportionate Amounts.    Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender's rights
and obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender's rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis.

        (iii)    Required Consents.    No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:

        (A)  the consent of Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender or an Affiliate of a Lender or an Approved Fund;

        (B)  the consent of Agent (such consent not to be unreasonably withheld
or delayed) shall be required for assignments in respect of any Revolving Credit
Commitment or Acquisition Credit Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the applicable Facility, or
an Affiliate of such Lender or an Approved Fund with respect to such Lender.

        (C)  the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

        (D)  the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Commitments.

        (iv)    Assignment and Assumption.    The parties to each assignment
shall execute and deliver to Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of $3,500.00; provided, however,
that the Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to Agent an Administrative Questionnaire.

        (v)    No Assignment to Borrowers.    No such assignment shall be made
to Borrowers or any of Borrowers' Affiliates or Subsidiaries.

        (vi)    No Assignment to Natural Persons.    No such assignment shall be
made to a natural person.

75

--------------------------------------------------------------------------------



Subject to acceptance and recording thereof by Agent pursuant to subsection (c)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Upon request,
Borrowers (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

        (c)    Register.    Agent, acting solely for this purpose as an agent of
Borrowers, shall maintain at Administrative Agent's Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the "Register"). The entries in the Register
shall be conclusive, and Borrowers, Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrowers and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

        (d)    Participations.    Any Lender may at any time, without the
consent of, or notice to, Borrowers or Agent, sell participations to any Person
(other than a natural person or Borrowers or any of Borrowers' Affiliates or
Subsidiaries) (each, a "Participant") in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender's participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) Borrowers, Agent, the L/C Issuer and
the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, Borrowers agree that each Participant shall be entitled to the benefits
of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.13 as though it were a Lender.

        (e)    Limitations upon Participant Rights.    A Participant shall not
be entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrowers' prior written consent.

        (f)    Certain Pledges.    Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of

76

--------------------------------------------------------------------------------




such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

        (g)    Electronic Execution of Assignments.    The words "execution,"
"signed," "signature," and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

        (h)    Deemed Consent of Borrowers.    If the consent of Borrowers to an
assignment to an Eligible Assignee is required hereunder (including a consent to
an assignment which does not meet the minimum assignment threshold specified in
Section 10.06(b)(i)(B)), Borrowers shall be deemed to have given its consent
five Business Days after the date notice thereof has been delivered to Borrowers
by the assigning Lender (through Agent) unless such consent is expressly refused
by Borrowers prior to such fifth Business Day.

        (i)    Resignation as L/C Issuer or Swing Line
Lender.    Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Revolving Credit Commitment and
Revolving Credit Loans pursuant to subsection (b) above, Bank of America may,
(i) upon 30 days' notice to Borrowers and the Lenders, resign as L/C Issuer
and/or (ii) upon 30 days' notice to Borrowers, resign as Swing Line Lender. In
the event of any such resignation as L/C Issuer or Swing Line Lender, Borrowers
shall be entitled to appoint from among Lenders a successor L/C Issuer or Swing
Line Lender hereunder; provided, however, that no failure by Borrowers to
appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer or Swing Line Lender, as the case may be. If Bank of America resigns
as L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of Swing Line Lender provided for hereunder with respect
to Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

        (j)    Replacement of Defaulting Lenders.    If any Lender (a "Subject
Lender") (i) makes demand upon the Borrowers for (or if the Borrowers are
otherwise required to pay) amounts pursuant to Section 3.04 (ii) gives notice
pursuant to Section 3.02 requiring a Conversion of such Subject Lender's
Eurodollar Rate Loans to Base Rate Loans or any other change in the basis upon
which interest is to accrue in respect of such Subject Lender's Eurodollar Rate
Loans or suspending such Lender's obligation to make Loans as, or to convert
Loans into, Eurodollar Rate Loans, or (iii) becomes a Defaulting Lender,
Borrowers may, within 180 days of receipt by Borrowers of such demand or notice
(or the occurrence of such other event causing Borrowers to be required to pay
such compensation) or within 180 days of such Lender becoming a Defaulting
Lender, give notice (a "Replacement Notice") in writing to the Agent and such
Subject Lender of its intention to replace such Subject Lender with a

77

--------------------------------------------------------------------------------




financial institution (a "Replacement Lender") designated in such Replacement
Notice. Upon the delivery of such notice, such Subject Lender shall, subject to
the payment of any amounts due pursuant to Section 3.04, assign, in accordance
with Section 10.06(b) or (d) , all of its Commitments, Loans and other rights
and obligations under this Agreement and all other Loan Documents to such
designated Replacement Lender; provided, however, that (i) such assignment shall
be without recourse, representation or warranty and (ii) the purchase price paid
by such designated Replacement Lender shall be in the amount of such Subject
Lender's Loans and its Percentage in respect of the Revolving Loan Commitments
of all outstanding Loans as to which such Lender shall have made payments,
together with all accrued and unpaid interest and fees in respect thereof, plus
all other amounts (including the amounts demanded and unreimbursed under
Section 3.04 and including any applicable make-whole or prepayment premium which
would have been due had the Borrowers made a voluntary prepayment on such date),
owing to such Subject Lender hereunder. Upon the effective date of an assignment
described above, the designated Replacement Lender shall become a "Lender" for
all purposes under this Agreement and the other Loan Documents.

        10.07    Treatment of Certain Information; Confidentiality.    Each of
Agent, Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates' respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority,
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Borrowers and its obligations, (g) with the
consent of Borrowers or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than Borrowers. For
purposes of this Section, "Information" means all information received from
Borrowers or any Subsidiary relating to Borrowers or any Subsidiary or any of
their respective businesses, other than any such information that is available
to Agent, any Lender or the L/C Issuer on a nonconfidential basis prior to
disclosure by Borrowers or any Subsidiary, provided that, in the case of
information received from Borrowers or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Each of Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning Borrowers or a Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.

        10.08    Right of Setoff.    If an Event of Default shall have occurred
and be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time

78

--------------------------------------------------------------------------------




held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of Borrowers or any other Loan Party against any and all of the obligations of
Borrowers or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer or any such Affiliate,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of Borrowers or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, the L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the L/C Issuer or their respective Affiliates may
have. Each Lender and the L/C Issuer agrees to notify Borrowers and Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

        10.09    Interest Rate Limitation.    Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the "Maximum Rate"). If Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to Borrowers. In determining whether the
interest contracted for, charged, or received by Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

        10.10    Counterparts; Integration; Effectiveness.    This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by Agent and when Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

        10.11    Survival of Representations and Warranties.    All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by Agent and
each Lender, regardless of any investigation made by Agent or any Lender or on
their behalf and notwithstanding that Agent or any Lender may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

        10.12    Severability.    If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

79

--------------------------------------------------------------------------------



        10.13    Governing Law; Jurisdiction; Etc.    (a) GOVERNING LAW.    THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF RHODE ISLAND.

        (b)    SUBMISSION TO JURISDICTION.    BORROWERS AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF RHODE ISLAND SITTING
IN PROVIDENCE COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE STATE OF
RHODE ISLAND, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH RHODE
ISLAND STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST
BORROWERS OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

        (c)    WAIVER OF VENUE.    BORROWERS AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

        (d)    SERVICE OF PROCESS.    EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02,
PROVIDED, HOWEVER, SERVICE OF PROCESS SHALL NOT BE DONE BY ELECTRONIC MAIL.
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

        10.14    Waiver of Jury Trial.    EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

80

--------------------------------------------------------------------------------



        10.15    No Advisory or Fiduciary Responsibility.    In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), Borrowers and each other Loan Party acknowledges and agrees and
acknowledges its Affiliates' understanding that that: (i) (A) the services
regarding this Agreement provided by Agent are arm's-length commercial
transactions between Borrowers, each other Loan Party and their respective
Affiliates, on the one hand, and Agent, on the other hand, (B) each of Borrowers
and the other Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate, and
(C) Borrowers and each other Loan Party is capable of evaluating and
understanding, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents;
(ii) (A) Agent is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary, for Borrowers, any other
Loan Party, or any of their respective Affiliates, or any other Person and
(B) Agent does not have any obligation to Borrowers, any other Loan Party or any
of their Affiliates with respect to the transaction contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) Agent and its Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Borrowers, the
other Loan Parties and their respective Affiliates, and Agent has no obligation
to disclose any of such interests to Borrowers, any other Loan Party of any of
their respective Affiliates. To the fullest extent permitted by law, each of
Borrowers and the other Loan Parties hereby waive and release, any claims that
it may have against Agent with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

        10.16    USA PATRIOT Act Notice.    Each Lender that is subject to the
Act (as hereinafter defined) and Agent (for itself and not on behalf of any
Lender) hereby notifies Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the "Act"), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or Agent, as applicable, to
identify Borrower in accordance with the Act.

(The next page is the signature page.)

81

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

    SUMMER INFANT, INC.
 
 
By:
/s/ Jason P. Macari

--------------------------------------------------------------------------------

Jason P. Macari, President
 
 
SUMMER INFANT (USA), INC.
 
 
By:
/s/ Jason P. Macari

--------------------------------------------------------------------------------

Jason P. Macari, President
 
 
SUMMER INFANT EUROPE LIMITED
 
 
By:
/s/ Jason P. Macari

--------------------------------------------------------------------------------

Jason P. Macari, President
 
 
SUMMER INFANT ASIA LIMITED
 
 
By:
/s/ Jason P. Macari

--------------------------------------------------------------------------------

Jason P. Macari, President
 
 
SUMMER INFANT CANADA, LIMITED
 
 
By:
/s/ Jason P. Macari

--------------------------------------------------------------------------------

Jason P. Macari, President
 
 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
By:
/s/ Todd G. MacNeill

--------------------------------------------------------------------------------

Todd G. MacNeill, Vice President
 
 
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
 
 
By:
/s/ David J. Angell

--------------------------------------------------------------------------------

David J. Angell, Senior Vice President

(Signatures continued on next page.)

--------------------------------------------------------------------------------



    RBS CITIZENS, NATIONAL ASSOCIATION
 
 
By:
/s/ Robert R. Kent

--------------------------------------------------------------------------------

Robert R. Kent, Senior Vice President

 

    BANK RHODE ISLAND
 
 
By:
/s/ William L. Tsonus

--------------------------------------------------------------------------------

Name: William L. Tsonus
Title: Senior Vice President

--------------------------------------------------------------------------------






SCHEDULE 2.01


COMMITMENTS
AND APPLICABLE PERCENTAGES

Revolving Credit Commitments

Revolving Credit Lender


--------------------------------------------------------------------------------

  Revolving Credit
Commitment

--------------------------------------------------------------------------------

  Applicable Revolving
Credit Percentage

--------------------------------------------------------------------------------

  Bank of America, N.A.    $ 20,347,826.08   56.521739130 %
RBS Citizens, National Association
 
$
7,826,086.96
 
21.739130435
%
Bank Rhode Island
 
$
7,826,086.96
 
21.739130435
%
Total
 
$
36,000,000.00
 
100.000000000
%

Acquisition Credit Commitments

Acquisition Credit Lender


--------------------------------------------------------------------------------

  Acquisition Credit
Commitment

--------------------------------------------------------------------------------

  Applicable Acquisition
Credit Percentage

--------------------------------------------------------------------------------

  Bank of America, N.A.    $ 5,652,173.92   56.521739130 %
RBS Citizens, National Association
 
$
2,173,913.04
 
21.739130435
%
Bank Rhode Island
 
$
2,173,913.04
 
21.739130435
%
Total
 
$
10,000,000.00
 
100.000000000
%

Commitments

Lender


--------------------------------------------------------------------------------

  Commitment

--------------------------------------------------------------------------------

  Applicable Percentage

--------------------------------------------------------------------------------

  Bank of America, N.A.    $ 26,000,000   56.521739130 %
RBS Citizens, National Association
 
$
10,000,000
 
21.739130435
%
Bank Rhode Island
 
$
10,000,000
 
21.739130435
%
Total
 
$
46,000,000
 
100.000000000
%

        Notwithstanding anything set forth in the Credit Agreement to the
contrary, on the Closing Date, the Lenders shall each purchase a portion of the
following existing LIBOR contracts in an amount equal to such Lender's
Applicable Percentage of the amount of such LIBOR contract:

Amount:   $700,000.00 Maturity Date:   5/1/2008 Base Rate:   3.23938% Margin:  
2.00000% All-In Rate   5.23938%
Amount:
 
$15,591,000.00 Maturity Date:   5/13/2008 Base Rate:   3.0950% Margin:   2.0000%
All-In Rate   5.0950%

--------------------------------------------------------------------------------






SCHEDULE 10.02


ADMINISTRATIVE AGENT'S OFFICE,
CERTAIN ADDRESSES FOR NOTICES

BORROWER:

c/o Summer Infant (USA), Inc.
1275 Park East Drive
Woonsocket, Rhode Island 02895

Attention: Jason Macari
Telephone:
Telecopier:
Electronic Mail: jmacari@summerinfant.com
Website Address: www.summerinfant.com

U.S. Taxpayer Identification Number (Summer Infant, Inc.): 20-1994619
U.S. Taxpayer Identification Number (Summer Infant (USA), Inc.): 20-8641043
VAT Number (Summer Infant Europe Limited): 789 9287 34
Canadian Taxpayer Number (Summer Infant Canada, Limited): BN 835413212 NP

ADMINISTRATIVE AGENT:

Administrative Agent's Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
111 Westminster Street
Providence, Rhode Island 02903
Attention: David J. Angell, Senior Vice President
Telephone: 401.278.2906
Telecopier: 401.278.3411
Electronic Mail: david.j.angell@bankofamerica.com
Account No.:
Ref: Summer Infant
ABA# 026009593

Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
100 Federal Street
Boston, Massachusetts 02110
Attention: Todd G. MacNeill, Vice President
Telephone: 617.434.6842
Telecopier: 617.790.1361
Electronic Mail: todd.g.macneill@bankofamerica.com

--------------------------------------------------------------------------------



L/C ISSUER:
Standby Letters of Credit:

Bank of America, N.A.
Trade Operations-Los Angeles #22621
1000 W. Temple Street, 7th Floor
CA9-705-07-05
Los Angeles, CA 90012-1514

Attention:Tai Anh Lun
Officer
Telephone: 213.481.7840
Telecopier: 213.580.8442
Electronic Mail: tai_anh.lu@bankofamerica.com


Bank of America, N.A.
Trade Operations
One Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507

Attention:Alfonso (Al) Malave
Telephone: 570.330.4212
Telecopier: 570.330.4186
Electronic Mail: alfonso.malave@bankofamerica.com

Commercial Letters of Credit

Bank of America, N.A.
Trade Operations-Charlotte
Interstate Tower Ste
121 W Trade Street
Mail Code: NC1-005-21-01
Charlotte, NC 28255-0001

Attention:Bette F. Stover
Assistant Vice President
Telephone: 704.386.8617
Telecopier: 704.386.0706
Electronic Mail: bette.stover@bankofamerica.com

Bank of America, N.A.
Trade Operations-Scranton
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507

Attention:Robert D. Morgan
Telephone: 570.330.4570
Telecopier: 800.755.8740
Electronic Mail: robert.d.morgan@bankofamerica.com

--------------------------------------------------------------------------------



Bankers Acceptance

Bank of America, N.A.
Trade Operations-Los Angeles
1000 W. Temple Street, 7th Floor
CA9-705-07-05
Los Angeles, CA 90012-1514

Attention:Frantz Bellevue
Vice President
Telephone: 213.580.8476
Telecopier: 213.580.8444
Electronic Mail: frantz.bellevue@bankofamerica.com

SWING LINE LENDER:

Bank of America, N.A.
111 Westminster Street
Providence, Rhode Island 02903
Attention: David J. Angell, Senior Vice President
Telephone: 401.278.2906
Telecopier: 401.278.3411
Electronic Mail: david.j.angell@bankofamerica.com
Account #[TBD]
Ref: Summer Infant
ABA# 026009593

--------------------------------------------------------------------------------






EXHIBIT A


FORM OF COMMITTED LOAN NOTICE

Date:                  ,    

To:    Bank of America, N.A., as Agent

Ladies and Gentlemen:

        Reference is made to that certain Credit Agreement, dated as of
April 10, 2008 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the "Agreement;" the terms defined
therein being used herein as therein defined), among Summer Infant, Inc., Summer
Infant (USA), Inc., Summer Infant Europe Limited, Summer Infant Asia Limited and
Summer Infant Canada, Limited (collectively, the "Borrower"), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
L/C Issuer and Swing Line Lender.

        The undersigned hereby requests (select one):

    A Borrowing of Committed Loans   A conversion or continuation of Committed
Loans

1.On                                             (a Business Day).

2.In the amount of $                        .

3.Comprised of                                         
                                    .
                               [Type of Committed Loan requested]

4.For Eurodollar Rate Loans: with an Interest Period of      months.

        The Committed Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2.01 of the Agreement.

    SUMMER INFANT, INC.
 
 
By:
       

--------------------------------------------------------------------------------

Title:
 
 
SUMMER INFANT (USA), INC.
 
 
By:
       

--------------------------------------------------------------------------------

Title:
 
 
SUMMER INFANT EUROPE LIMITED
 
 
By:
       

--------------------------------------------------------------------------------

Title:
 
 
SUMMER INFANT ASIA LIMITED
 
 
By:
       

--------------------------------------------------------------------------------

Title:
 
 
SUMMER INFANT CANADA, LIMITED
 
 
By:
       

--------------------------------------------------------------------------------

Title:

A-1
Form of Committed Loan Notice

--------------------------------------------------------------------------------






EXHIBIT B


FORM OF SWING LINE LOAN NOTICE

Date:                  ,    

To:Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

        Reference is made to that certain Credit Agreement, dated as of
April 10, 2008 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the "Agreement;" the terms defined
therein being used herein as therein defined), among Summer Infant, Inc., Summer
Infant (USA), Inc., Summer Infant Europe Limited, Summer Infant Asia Limited and
Summer Infant Canada, Limited (collectively, the "Borrower"), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
L/C Issuer and Swing Line Lender.

        The undersigned hereby requests a Swing Line Loan:

1.On                                             (a Business Day).

2.In the amount of $                        .

        The Swing Line Borrowing requested herein complies with the requirements
of the provisos to the first sentence of Section 2.04(a) of the Agreement.

    SUMMER INFANT, INC.
 
 
By:
       

--------------------------------------------------------------------------------

Title:
 
 
SUMMER INFANT (USA), INC.
 
 
By:
       

--------------------------------------------------------------------------------

Title:
 
 
SUMMER INFANT EUROPE LIMITED
 
 
By:
       

--------------------------------------------------------------------------------

Title:
 
 
SUMMER INFANT ASIA LIMITED
 
 
By:
       

--------------------------------------------------------------------------------

Title:
 
 
SUMMER INFANT CANADA, LIMITED
 
 
By:
       

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------






EXHIBIT C


FORM OF NOTE

$                                    

        FOR VALUE RECEIVED, the undersigned (collectively, jointly and
severally, "Borrower"), hereby promises to pay
to                                    or registered assigns ("Lender"), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to Borrower
under that certain Credit Agreement, dated as of April 10, 2008 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the "Agreement;" the terms defined therein being used herein as therein
defined), among Borrower, the Lenders from time to time party thereto, and Bank
of America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

        Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent's Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

        This Note is one of the Notes referred to in the Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. This Note is also entitled to the
benefits of the Security Agreement and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement. Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

        Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

        THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF RHODE ISLAND.

    SUMMER INFANT, INC.
 
 
By:
       

--------------------------------------------------------------------------------

Title:
 
 
SUMMER INFANT (USA), INC.
 
 
By:
       

--------------------------------------------------------------------------------

Title:
 
 
SUMMER INFANT EUROPE LIMITED
 
 
By:
       

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------




 
 
SUMMER INFANT ASIA LIMITED
 
 
By:
       

--------------------------------------------------------------------------------

Title:
 
 
SUMMER INFANT CANADA, LIMITED
 
 
By:
       

--------------------------------------------------------------------------------

Title:

C-2
Form of Note

--------------------------------------------------------------------------------



LOANS AND PAYMENTS WITH RESPECT THERETO

Date


--------------------------------------------------------------------------------

  Type of Loan
Made

--------------------------------------------------------------------------------

  Amount of
Loan Made

--------------------------------------------------------------------------------

  End of
Interest
Period

--------------------------------------------------------------------------------

  Amount of
Principal or
Interest Paid
This Date

--------------------------------------------------------------------------------

  Outstanding
Principal
Balance This
Date

--------------------------------------------------------------------------------

  Notation
Made By

--------------------------------------------------------------------------------

                         

--------------------------------------------------------------------------------






EXHIBIT D


FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                        ,

To: Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:

        Reference is made to that certain Credit Agreement, dated as of
April 10, 2008 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the "Agreement;" the terms defined
therein being used herein as therein defined), among Summer Infant, Inc., Summer
Infant (USA), Inc., Summer Infant Europe Limited, Summer Infant Asia Limited and
Summer Infant Canada, Limited (collectively, "Borrower"), the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.

        The undersigned Responsible Officer hereby certifies as of the date
hereof that he/she is the                                         
                   of Borrower, and that, as such, he/she is authorized to
execute and deliver this Certificate to Agent on the behalf of Borrower, and
that:

        [Use following paragraph 1 for fiscal year-end financial statements]

        1.     The Borrower has delivered the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
Borrower ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

        [Use following paragraph 1 for fiscal quarter-end financial statements]

        1.     The Borrower has delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of Borrower
ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

        2.     The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
Borrower during the accounting period covered by such financial statements.

        3.     A review of the activities of Borrower during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period Borrower performed and observed
all its Obligations under the Loan Documents, and

        [select one:]

        [to the best knowledge of the undersigned during such fiscal period,
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

        —or—

        [to the best knowledge of the undersigned, during such fiscal period,
the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

        4.     The representations and warranties of Borrower contained in
Article V of the Agreement, and/or any representations and warranties of
Borrower or any other Loan Party that are contained in any document furnished at
any time under or in connection with the Loan Documents, are true and correct on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in

--------------------------------------------------------------------------------



subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

        5.     The financial covenant analyses and information set forth on
Schedules 2 and 3 attached hereto are true and accurate on and as of the date of
this Certificate.

        IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                  ,        .

    SUMMER INFANT, INC.
 
 
By:
 
 
         

--------------------------------------------------------------------------------

        Title:  
 
 
SUMMER INFANT (USA), INC.
 
 
By:
 
 
         

--------------------------------------------------------------------------------

        Title:  
 
 
SUMMER INFANT EUROPE LIMITED
 
 
By:
 
 
         

--------------------------------------------------------------------------------

        Title:  
 
 
SUMMER INFANT ASIA LIMITED
 
 
By:
 
 
         

--------------------------------------------------------------------------------

        Title:  
 
 
SUMMER INFANT CANADA, LIMITED
 
 
By:
 
 
         

--------------------------------------------------------------------------------

        Title:  

D-2

--------------------------------------------------------------------------------



For the Quarter/Year ended                                     ("Statement
Date")

SCHEDULE 2
to the Compliance Certificate
($ in 000's)

I.     Section 6.12(a)—Net Worth.

  A.   Net Worth at Statement Date:      
 
 
1.
 
Total tangible assets:
 
$
    
 
 
2.
 
Total Liabilities (minus non-current portion of Subordinated Liabilities):
 
$
    
 
 
3.
 
Net Worth (Line I.A.1 less Line I.A.2):
 
$
      
B.
 
1.
 
$50,000,000
 
$
    
 
 
2.
 
plus the sum of 50% of net income after income taxes (without subtracting
losses) earned in each fiscal year ending after the date of the Agreement:
 
$
    
 
 
3.
 
Minimum Required Net Worth (I.B.1 plus I.B.2):
 
$
      
C.
 
Excess (deficient) for covenant compliance (Line I.A.3 less I.B.3):
 
$
    

II.    Section 6.12(b)—Funded Debt to EBITDA Ratio.

  A.   Funded Debt        
 
 
1.
 
all outstanding liabilities for borrowed money plus other interest-bearing
liabilities, including current and long-term liabilities:
 
$
 
 
 
 
2.
 
less the non-current portion of Subordinated Liabilities:
 
$
(                        
)
 
 
3.
 
Total Funded Debt:
 
$
 
   
B.
 
EBITDA
 
 
 
 
 
 
1.
 
net income:
 
$
 
 
 
 
2.
 
less income or plus loss from discontinued operations and extraordinary items:
 
$
 
 
 
 
3.
 
plus income taxes:
 
$
 
 
 
 
4.
 
plus interest expense:
 
$
 
 
 
 
5.
 
plus depreciation, depletion and amortization:
 
$
 
 
 
 
6.
 
plus permitted Addbacks for Basic Comfort Acquisition
 
$
 
 
 
 
7.
 
plus permitted Addbacks for Kiddopotamus Merger
 
$
 
 
 
 
8.
 
Total EBITDA:
 
$
 
   
C.
 
Ratio (Line II.A.3 ÷ Line II.B.8):
 
 
            to 1.0
   
Minimum Required:
 
 
3.50 to 1.00
 

--------------------------------------------------------------------------------



III.  Section 6.12(c)—Basic Fixed Charge Coverage Ratio.

  A.   EBITDA        
 
 
1.
 
net income:
 
$
 
 
 
 
2.
 
less income or plus loss from discontinued operations and extraordinary items:
 
$
 
 
 
 
3.
 
plus income taxes:
 
$
 
 
 
 
4.
 
plus interest expense:
 
$
 
 
 
 
5.
 
plus depreciation, depletion and amortization:
 
$
 
 
 
 
6.
 
plus permitted Addbacks for Basic Comfort Acquisition
 
$
 
 
 
 
7.
 
plus permitted Addbacks for Kiddopotamus Merger
 
$
 
 
 
 
8.
 
Total EBITDA:
 
$
 
 
 
 
9.
 
plus lease expense and rent expense:
 
$
 
 
 
 
10.
 
minus income tax, dividends, withdrawals and other distributions:
 
$
(                        
)
 
 
11.
 
Total:
 
$
 
   
B.
 
Fixed Charges
 
 
 
 
 
 
1.
 
interest expense:
 
$
 
 
 
 
2.
 
plus lease and rent expense:
 
$
 
 
 
 
3.
 
plus the current portion of long term liabilities:
 
$
 
 
 
 
4.
 
plus the current portion of capitalized lease obligations:
 
$
 
 
 
 
5.
 
Total Fixed Charges:
 
$
 
   
C.
 
Ratio (Line III.A.11 ÷ Line III.B.5):
 
 
            to 1.00
   
Minimum Required:
 
 
1.25 to 1.00
 

--------------------------------------------------------------------------------






EXHIBIT E



FORM
OF
ASSIGNMENT AND ASSUMPTION


        This Assignment and Assumption (this "Assignment and Assumption") is
dated as of the Effective Date set forth below and is entered into by and
between [the][each] Assignor identified in item 1 below ([the][each, an]
"Assignor") and [the][each] Assignee identified in item 2 below ([the][each, an]
"Assignee"). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.].
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the "Credit Agreement"), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

        For an agreed consideration, [the][each] Assignor hereby irrevocably
sells and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by Agent
as contemplated below (i) all of [the Assignor's][the respective Assignors']
rights and obligations in [its capacity as a Lender][their respective capacities
as Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below (including, without limitation, the Letters of Credit and Swing
Line Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as,
[the][an] "Assigned Interest"). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

1.Assignor[s]:                                     

2.Assignee[s]:                                      for each Assignee, indicate
Affiliate of [identify Lender]]

3.Borrower(s): Summer Infant, Inc., Summer Infant (USA), Inc., Summer Infant
Europe Limited, Summer Infant Asia Limited and Summer Infant Canada, Limited

4.Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

5.Credit Agreement: Credit Agreement, dated as of April 10, 2008, among Summer
Infant, Inc., Summer Infant (USA), Inc., Summer Infant Europe Limited, Summer
Infant Asia Limited and Summer Infant Canada, Limited, the Lenders from time to
time party thereto, Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender

--------------------------------------------------------------------------------



6.Assigned Interest[s]:


Assignor[s]


--------------------------------------------------------------------------------

  Assignee[s]

--------------------------------------------------------------------------------

  Facility
Assigned

--------------------------------------------------------------------------------

  Aggregate
Amount of
Commitment/
Loans for
all Lenders

--------------------------------------------------------------------------------

  Amount of
Commitment/
Loans
Assigned

--------------------------------------------------------------------------------

  Percentage
Assigned of
Commitment/
Loans

--------------------------------------------------------------------------------

  CUSIP
No.

--------------------------------------------------------------------------------

            $   $   %                 $   $   %                 $   $   %    

[7.    Trade Date:                                     ]

Effective Date:                                    , 20            [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

    ASSIGNOR
[NAME OF ASSIGNOR]
 
 
By:
 
    

--------------------------------------------------------------------------------

        Title:    
 
 
ASSIGNEE
[NAME OF ASSIGNEE]
 
 
By:
 
    

--------------------------------------------------------------------------------

        Title:    

[Consented to and] Accepted:

Bank of America, N. A., as
    Administrative Agent

By:       

--------------------------------------------------------------------------------

        Title:        
[Consented to:]
 
 
 
 
By:
 
    

--------------------------------------------------------------------------------


 
      Title:        

E-2

--------------------------------------------------------------------------------






ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

        1.1.    Assignor.    [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of Borrower, any of its Subsidiaries
or Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

        1.2.    Assignee.    [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii),(v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 10.06(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, and (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by [the][such] Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section [      ] thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest ,and (vi) it has independently and
without reliance upon Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest; and (b) agrees that (i) it will, independently
and without reliance upon Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.    Payments.    From and after the Effective Date, Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

3.    General Provisions.    This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Rhode Island.

E-3
Form of Assignment and Assumption

--------------------------------------------------------------------------------




EXHIBIT F


FORM OF BORROWING BASE CERTIFICATE

SUMMER INFANT

MONTH-END COLLATERAL REPORT AND BORROWING CERTIFICATE

For the Month-ending                                    

REVOLVING FACILITY    
DOMESTIC ACCOUNTS RECEIVABLE (Excluding Target/Toys R Us)
 
 
1.)
 
End of Month Balance
 
$
2.)
 
Ineligible Accounts Receivable, Determined without Duplication
 
$
3.)
 
Net Eligible Accounts Receivable
 
$
ELIGIBLE TARGET RECEIVABLES
 
 
4.)
 
End of Month Balance
 
$
5.)
 
Ineligible Accounts Receivable, Determined without Duplication
 
$
6.)
 
Net Eligible Accounts Receivable
 
$
7.)
 
Total Eligible Target Receivables (98% of Line 6)
 
$
ELIGIBLE TOYS R US RECEIVABLES
 
 
8.)
 
End of Month Balance
 
$
9.)
 
Ineligible Accounts Receivable, Determined without Duplication
 
$
10.)
 
Net Eligible Accounts Receivable
 
$
11.)
 
Total Eligible Toys R Us Receivables (86% of Line 10)
 
$
ELIGIBLE FOREIGN RECEIVABLES
 
 
12.)
 
End of Month Balance
 
$
13.)
 
Ineligible Accounts Receivable, Determined without Duplication
 
$
14.)
 
Net Eligible Accounts Receivable
 
$
DOMESTIC INVENTORY
 
 
15.)
 
Month Ending Inventory Balance
 
$
16.)
 
Less: Ineligible Domestic Inventory
 
$
17.)
 
Eligible Inventory
 
$
FOREIGN INVENTORY
 
 
18.)
 
Month Ending Inventory Balance
 
$
19.)
 
Less: Ineligible Foreign Inventory
 
$
20.)
 
Eligible Inventory
 
$
IN-TRANSIT INVENTORY
 
 
21.)
 
Month Ending Inventory Balance
 
$
22.)
 
Less: Ineligible In-Transit Inventory
 
$

--------------------------------------------------------------------------------




23.)
 
Eligible In-Transit Inventory
 
$
BORROWING BASE
 
 

 

24.)   a)   Domestic Accounts Receivable (80% of Line 3)   $
 
 
b)
 
Target Receivables (85% of Line 7)
 
$
 
 
c)
 
Toys R Us Receivables (85% of Line 11)
 
$
 
 
d)
 
Foreign Receivables (60% of Line 14)
 
$
 
 
e)
 
Domestic Inventory (60% of Line 17)
 
$
 
 
f)
 
Foreign Inventory (50% of Line 20)
 
$
 
 
g)
 
Intransit Inventory (55% of Line 23)
 
$

 

25.)   Inventory Availability (Lesser of Lines 24e + 24f + 24g OR $23,000,000)  
$
26.)
 
Gross Availability (Lines 24a + 24b + 24c + 24d + 25)
 
$
27.)
 
Lesser of Line 26 or $46,000,000 (Line Limit)
 
$

 

LOAN DETAIL        
 
 
Prime Rate
 
$
 
 
 
 
LIBOR
 
$
 
 
 
 
Other
 
$
 
 

 

28.)   Total Loans Outstanding at Month-End   $
29.)
 
Net Borrowing Base Availability (Line 27 minus Line 28)
 
$

--------------------------------------------------------------------------------



The undersigned represents and warrants that:

(A)The information provided above and in the accompanying supporting
documentation is true and correct, and complies fully with the conditions, terms
and covenants of the Credit Agreement dated April 10, 2008 as amended to the
date (the "Agreement") between the undersigned and Bank of America (the "Bank").

(B)Since the date of the last financial statement or certification furnished to
the Bank.

(i)There has been no material adverse change in the financial condition or
operations of the undersigned, and

(ii)There is no event which is, or with notice or lapse of time or both would
be, a default under the Agreement


Summer Infant, Inc.  
By:
 
   

--------------------------------------------------------------------------------

Print Name:
Title:  
Summer Infant Europe Limited
 
By:
 
   

--------------------------------------------------------------------------------

Print Name:
Title:  
Summer Infant Asia Limited
 
By:
 
   

--------------------------------------------------------------------------------

Print Name:
Title:  
Summer Infant Canada, Limited
 
By:
 
   

--------------------------------------------------------------------------------

Print Name:
Title:  

Date:

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.20



CREDIT AGREEMENT
CREDIT AGREEMENT
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
Applicable Rate
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
ARTICLE V. REPRESENTATIONS AND WARRANTIES
ARTICLE VI. AFFIRMATIVE COVENANTS

SCHEDULE 2.01



SCHEDULE 10.02



EXHIBIT A



EXHIBIT B



EXHIBIT C



EXHIBIT D



EXHIBIT E



FORM OF ASSIGNMENT AND ASSUMPTION

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


EXHIBIT F

